

EXECUTION COPY










CREDIT AGREEMENT


dated as of October 25, 2017 among
PUGET SOUND ENERGY, INC.
The Lenders Party Hereto MIZUHO BANK, LTD.,
as Administrative Agent


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and
BANK OF AMERICA, N.A., BARCLAYS BANK PLC,
THE BANK OF NOVA SCOTIA, EXPORT DEVELOPMENT CANADA,
U.S. BANK NATIONAL ASSOCIATION, MUFG UNION BANK, N.A.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents








MIZUHO BANK, LTD. JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED BARCLAYS BANK PLC,
THE BANK OF NOVA SCOTIA, EXPORT DEVELOPMENT CANADA
U.S. BANK NATIONAL ASSOCIATION MUFG UNION BANK, N.A.
and
WELLS FARGO SECURITIES, LLC
    as Joint Lead Arrangers and Joint Bookrunners










ACTIVE 225746019v.8



Table of Contents (continued)






ARTICLE I Definitions    1
SECTION 1.01. Defined Terms    1
SECTION 1.02. Classification of Loans and Borrowings    25
SECTION 1.03. Terms Generally    25
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations    26
SECTION 1.05. Status of Obligations    27
ARTICLE II The Credits    27
SECTION 2.01. Commitments    27
SECTION 2.02. Loans and Borrowings    27
SECTION 2.03. Requests for Borrowings    28
SECTION 2.04. Intentionally Omitted    28
SECTION 2.05. Swingline Loans    28
SECTION 2.06. Letters of Credit    29
SECTION 2.07. Funding of Borrowings    34
SECTION 2.08. Interest Elections    35
SECTION 2.09. Termination and Reduction of Commitments    36
SECTION 2.10. Repayment of Loans; Evidence of Debt    36
SECTION 2.11. Prepayment of Loans    37
SECTION 2.12. Fees    37
SECTION 2.13. Interest    38
SECTION 2.14. Alternate Rate of Interest    39
SECTION 2.15. Increased Costs; Illegality    40
SECTION 2.16. Break Funding Payments    41
SECTION 2.17. Taxes    42
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-
offs    44
SECTION 2.19. Mitigation Obligations; Replacement of Lenders    46
SECTION 2.20. Expansion Option    47
SECTION 2.21. Defaulting Lenders    48
SECTION 2.22. Extension of Maturity Date    50
ARTICLE III Representations and Warranties    52
SECTION 3.01. Existence, Qualification and Power; Compliance with Laws    52
SECTION 3.02. Binding Effect    52
SECTION 3.03. Authorization; No Contravention    52
SECTION 3.04. Governmental Authorization; Other Consents    52
SECTION 3.05. Taxes    53
SECTION 3.06. No Default    53
SECTION 3.07. Financial Statements; No Material Adverse Effect    53
SECTION 3.08. Ranking    53
SECTION 3.09. Ownership of Assets    54
SECTION 3.10. Intentionally Omitted    54
SECTION 3.11. Insurance    54



Table of Contents (continued)
SECTION 3.12. Disclosure    54
SECTION 3.13. Subsidiaries; Equity Interests    54
SECTION 3.14. No Dividend Restrictions    54
SECTION 3.15. Litigation    54
SECTION 3.16. Solvency    55
SECTION 3.17. Margin Regulations; Investment Company Act; USA PATRIOT Act;    55
SECTION 3.18. ERISA Compliance    55
SECTION 3.19. Environmental Compliance    55
SECTION 3.20. Labor Disputes    56
SECTION 3.21. Affiliate Transactions    56
SECTION 3.22. Intentionally Omitted    56
SECTION 3.23. Anti-Corruption Laws and Sanctions    56
SECTION 3.24. EEA Financial Institutions    56
ARTICLE IV Conditions    57
SECTION 4.01. Effective Date.    57
SECTION 4.02. Each Credit Event    58
ARTICLE V Affirmative Covenants    58
SECTION 5.01. Financial Statements    58
SECTION 5.02. Compliance Certificate    59
SECTION 5.03. Notices    60
SECTION 5.04. Compliance with Laws    60
SECTION 5.05. Preservation of Existence, Etc.    60
SECTION 5.06. Compliance with Environmental Laws    61
SECTION 5.07. Maintenance of Properties; Ownership of Subsidiaries    61
SECTION 5.08. Maintenance of Insurance    61
SECTION 5.09. Use of Proceeds    61
SECTION 5.10. Payment of Obligations    61
SECTION 5.11. Cooperation    61
SECTION 5.12. Books and Records    61
SECTION 5.13. Financing Documents; Material Documents    62
SECTION 5.14. Maintenance of Ratings    62
SECTION 5.15. Inspection Rights    62
ARTICLE VI Negative Covenants    62
SECTION 6.01. Liens    62
SECTION 6.02. Dispositions    65
SECTION 6.03. Investments    66
SECTION 6.04. Fundamental Changes    67
SECTION 6.05. Nature of Business    67
SECTION 6.06. Transactions with Affiliates; Management Fees    67
SECTION 6.07. Accounting Changes    68
SECTION 6.08. Restrictive Agreements    68
SECTION 6.09. Financial Covenant    68



Table of Contents (continued)
SECTION 6.10. Preservation of Rights    69
ARTICLE VII Events of Default    69
ARTICLE VIII The Administrative Agent    71
ARTICLE IX Miscellaneous    74
SECTION 9.01. Notices    74
SECTION 9.02. Waivers; Amendments    76
SECTION 9.03. Expenses; Indemnity; Damage Waiver    77
SECTION 9.04. Successors and Assigns    79
SECTION 9.05. Survival    82
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic
Execution    82
SECTION 9.07. Severability    83
SECTION 9.08. Right of Setoff    83
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process    83
SECTION 9.10. WAIVER OF JURY TRIAL    83
SECTION 9.11. Headings    84
SECTION 9.12. Confidentiality.    84
SECTION 9.13. USA PATRIOT Act    85
SECTION 9.14. Intentionally Omitted    85
SECTION 9.15. Interest Rate Limitation    85
SECTION 9.16. No Advisory or Fiduciary Responsibility    85
SECTION 9.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.    85
SCHEDULES:


Schedule 1.01(a)    –    Existing Indebtedness Schedule
1.01(b)    –    Permitted Holders Schedule 2.01    –    Commitments Schedule
3.04    –    Regulatory Approvals Schedule 3.13(a)    –    Subsidiaries
Schedule 3.13(b)    –    Subsidiaries Jurisdictions of Organization Schedule
3.14    –    Existing Dividend Restrictions
Schedule 3.15    –    Litigation
Schedule 3.19    –    Environmental Matters Schedule 3.21    –    Affiliate
Transactions Schedule 5.07    –    Properties and Assets Schedule
6.01(b)    –    Existing Liens Schedule 6.03(l)    –    Investments


EXHIBITS:


Exhibit A    –    Form of Assignment and Assumption Exhibit B    –    [Reserved]



Table of Contents (continued)




Exhibit C    –    Form of Increasing Lender Supplement Exhibit D    –    Form of
Augmenting Lender Supplement Exhibit E    –    List of Closing Documents
Exhibit F    –    Form of Revolving Loan Note
Exhibit G-1    –    Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships) Exhibit G-2    –    Form of U.S. Tax Certificate (Non-U.S. Lenders
That Are Partnerships)
Exhibit G-3    –    Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Not Partnerships) Exhibit G-4    –    Form of U.S. Tax Certificate (Non-U.S.
Participants That Are Partnerships) Exhibit H    –    [Reserved]
Exhibit I    –    [Reserved]
Exhibit J    –    Form of Solvency Certificate
Exhibit K    –    [Reserved]
Exhibit L    –    [Reserved]
Exhibit M    –    Terms of Subordination



CREDIT AGREEMENT (this “Agreement”) dated as of October 25, 2017 among PUGET
SOUND ENERGY, INC., the LENDERS from time to time party hereto, MIZUHO BANK,
LTD., as Administrative Agent, JPMORGAN CHASE BANK, N.A.as Syndication Agent and
BANK OF AMERICA, N.A., BARCLAYS BANK PLC, THE BANK OF NOVA SCOTIA, EXPORT
DEVELOPMENT CANADA, U.S. BANK NATIONAL ASSOCIATION, MUFG UNION BANK, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.
WHEREAS, the Borrower has requested that the Lenders enter into this Agreement
to provide for a revolving credit facility, and the Lenders have are willing to
do so on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants herein, as well as other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:




ARTICLE I


Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Additional Commitment Lender” has the meaning assigned to such term in Section
2.22. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to
(a)
the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve
Rate.

“Administrative Agent” means Mizuho Bank, Ltd. (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Service Agreements” means any contract or agreement between the
Borrower or any Subsidiary and an Affiliate thereof providing for accounting,
tax, treasury, intercompany services or other professional services to the
Borrower or any Subsidiary.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$800,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is



not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Annual Report” means the audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ending December 31, 2016.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment of all Lenders (or, if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments);
provided that in the case of Section 2.21 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Commitment shall be disregarded in the calculation.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread for Eurodollar Loans”, “ABR Spread for ABR Loans” or “Commitment Fee
Rate”, as the case may be, based upon the Pricing Level applicable on such date:




Pricing Level
Commitment Fee Rate
Eurodollar Spread for Eurodollar Loans
ABR Spread for ABR Loans
Level I
0.10%
1.00%
0.0%
Level II
0.125%
1.125%
0.125%
Level III
0.175%
1.250%
0.250%
Level IV
0.225%
1.500%
0.500%
Level V
0.275%
1.750%
0.750%



For purposes of the foregoing:
(i)    changes in the Eurodollar Spread for Eurodollar Loans, ABR Spread for ABR
Loans and the Commitment Fee Rate resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the Senior Debt
Rating from S&P, Moody’s or Fitch, or on the occurrence of an Event of Default;
(ii)    in the event a rating is provided by only two of S&P, Moody’s and Fitch
and there exists a split in the Senior Debt Rating from S&P, Moody’s and Fitch
that would otherwise result in the application of more than one Pricing Level
(had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been given effect), then the Eurodollar
Spread for



Eurodollar Loans, ABR Spread for ABR Loans and the Commitment Fee Rate shall be
determined as follows:
(x)    if the split in the Senior Debt Rating is one Pricing Level, then the
higher Senior Debt Rating will be the applicable Pricing Level,
(y)    if the split in the Senior Debt Rating is two Pricing Levels, the
midpoint between the two will be the applicable Pricing Level, and
(z)    if the split in the Senior Debt Rating is more than two Pricing Levels,
the Pricing Level will correspond to the Senior Debt Rating immediately below
the higher Senior Debt Rating;
(iii)    in the event that a rating is provided by only one of S&P, Moody’s and
Fitch, the Pricing Levels shall be determined by such rating agency;
(iv)    in the event a rating is provided by all three of S&P, Moody’s and Fitch
and there exists a split in the Senior Debt Rating from S&P, Moody’s and Fitch
that would otherwise result in the application of more than one Pricing Level
(had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been giving effect), then the
Eurodollar Spread for Eurodollar Loans, ABR Spread for ABR Loans and the
Commitment Fee Rate shall be determined as follows:
(x)if any two Senior Debt Ratings are the same Pricing Level, then such Pricing
Level shall apply,


(y)if no two Senior Debt Ratings are the same Pricing Level and there is a
midpoint among such Pricing Levels, the midpoint among the three will be the
applicable Pricing Level, and


(z)if no two Senior Debt Ratings are the same Pricing Level and there is no
midpoint among such Pricing Levels, the Pricing Level will correspond to the
Senior Debt Rating immediately below the highest Senior Debt Rating; and


(v)    if at any time the long term unsecured senior debt of the Borrower is
unrated by Moody’s, S&P and Fitch, the Pricing Level will be Pricing Level V;
provided that if the reason that there is no such Senior Debt Rating results
from Moody’s, S&P and Fitch ceasing to issue debt ratings generally, then the
Borrower and the Administrative Agent may select another nationally-recognized
rating agency to substitute for Moody’s, S&P and Fitch for purposes of the
foregoing pricing grid (and all references herein to Moody’s, S&P and Fitch as
applicable, shall refer to such substitute rating agency), and until a
substitute nationally-recognized rating agency is so selected, the Pricing Level
shall be determined by reference to the Senior Debt Rating most recently in
effect prior to cessation.
“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Receivables Facility is structured as a purchase



agreement, would be outstanding at such time under the Receivables Facility if
the same were structured as a secured lending agreement rather than a purchase
agreement. For purposes of this definition, “Receivables Facility” shall mean
any receivables or securitization facility or facilities made available to the
Borrower or any of its Subsidiaries pursuant to which assets and related
security are sold, pledged or otherwise transferred to certain investors or
creditors, either directly or indirectly through one or more special purpose
entities.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Authorized Officer” means the chief executive officer, president, chief
financial officer,
chief accounting officer, vice president finance, treasurer or assistant
treasurer or other similar officer of the Borrower or any Subsidiary and, as to
any document delivered on the Effective Date, any secretary or assistant
secretary of the Borrower or any Subsidiary.
“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section


2.06(c)(B).


“Available Revolving Commitment” means, at any time with respect to any Lender,
the



Commitment of such Lender then in effect minus the Revolving Credit Exposure of
such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
the Borrower by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, commercial credit cards and
purchasing cards), (b) stored value cards, (c) merchant processing services and
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any direct
or indirect ownership interest, or the acquisition of any direct or indirect
ownership interest, in



such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Puget Sound Energy, Inc., a Washington corporation.
“Borrower Group” means the Borrower and the Operating Companies and “Borrower
Group Member” means any of the Borrower or any Operating Company.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP; provided,
however, that in the event that changes in GAAP occur after the Effective Date,
the effect of which is to cause leases of the type in effect as of December 31,
2015 and treated as operating leases under GAAP as of December 31, 2015 to be
reclassified as capital leases under GAAP, the definition of Capital Lease
Obligation shall exclude any such reclassified leases.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary:
(a)
Dollars held by it from time to time in the ordinary course of business;



(b)
readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
and having maximum maturities of not more than one (1) year from the date of
acquisition thereof;



(c)
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within one hundred eighty (180) days from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$1,000,000,000 (such bank, an “Approved Bank”);



(d)
commercial paper and variable or fixed rate notes issued by an Approved Bank or
commercial paper and variable or fixed rate notes issued by, or guaranteed by, a




corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s, in each case with maximum
maturities of not more than two hundred seventy (270) days from the date of
acquisition thereof; provided that, no more than $50,000,000 in the aggregate of
such commercial paper per issuer shall be held at any time;


(e)
repurchase agreements fully secured by obligations described in clause (b) above
with any Approved Bank; and



(f)
Investments with maximum maturities of twelve (12) months or less from the date
of acquisition in (i) money market funds rated AAA (or the equivalent thereof)
or better by S&P or Aaa (or the equivalent thereof) or better by Moody’s that
are registered under the Investment Company Act of 1940, as amended, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in the foregoing clauses (b), (c), (d) and (e) or (ii)
the Federal Municipal Obligations Fund (or its successors) so long as such fund
is rated AA (or the equivalent thereof) or better by S&P or Fitch Ratings Ltd.
at the time of such Investment.







position.

“CFO” means the chief financial officer of the Borrower or person holding a
similar


“Change in Control” means the Permitted Holders shall fail to (i) own and
control



directly or indirectly, in the aggregate more than 50.1% of the issued and
outstanding common Equity Interests in Puget Holdings, the Parent or the
Borrower and (ii) control the board of directors (or comparable governing body)
of Puget Holdings, the Parent or the Borrower, as the case may be.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty after the date of this Agreement, (b) any change in
any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with, the making of or
issuance of any request, rules, guideline, requirement or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, however, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Bank of America, N.A., Barclays Bank PLC,
The Bank of Nova Scotia, Export Development Canada, U.S. Bank National
Association, MUFG Union Bank, N.A. and Wells Fargo Bank, National Association in
its capacity as co-documentation agent for the credit facility evidenced by this
Agreement.



“Commitment” means, with respect to each Lender, the commitment of such Lender,
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Communication” has the meaning assigned to such form in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Conservation Amortization” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “conservation
amortization” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date.
“Consolidated Current Liabilities” means, at any date, all amounts (without
duplication that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date (other than
(i) the current portion of any funded Indebtedness, (ii) without duplication of
clause (i) above, all Indebtedness consisting of revolving loans to the extent
otherwise included therein, (iii) unrealized losses on derivative instruments,
(iv) any current portion of deferred taxes, (v) accrued expenses related to
taxes and interest, (vi) purchased gas adjustment payables and (vii) all amounts
set forth opposite the caption “other current liabilities” on the consolidated
balance sheet of the Borrower and its Subsidiaries for the relevant period).
“Consolidated Tangible Net Assets” means at any date, the total of all assets of
the Borrower Group (including revaluations thereof as a result of commercial
appraisals, price level restatement or otherwise) as set forth on the balance
sheet most recently delivered to the Lenders pursuant to Section 5.01 net of
applicable reserves and deductions but excluding goodwill, trade names,
trademarks, unamortized debt discount and all other like intangible assets
(which term shall not be construed to include such revaluations) less the
aggregate of the Consolidated Current Liabilities of the Borrower Group
appearing on such balance sheet.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.



“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or
(c) any institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.



“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, initiatives,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or safety or to the release of any Hazardous
Materials into the environment, including air emissions and discharges to waste
or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required from any Governmental Authority under
any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, under Section 414(m) or (o) of the Code.
“ERISA Event” means (a) any reportable event, as defined in Section 4043 of
ERISA, or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “unpaid minimum required contribution” which means,
with respect to any plan year, any minimum required contribution under Section
430 of the Code for the plan year which is not paid on or before the due date
(as determined under Section 430(j)(1) of the Code) for the plan year; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of notice of the intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal of the Borrower or any of its ERISA Affiliates from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
from any Multiemployer Plan of notice of (i) the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or (ii) a determination that
such Multiemployer Plan is, or is expected to be, insolvent, within the meaning
of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.



“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan, Letter of
Credit or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f), (d) any U.S. Federal
withholding Taxes imposed under FATCA and (e) any Business and Occupation Taxes
imposed by the State of Washington.
“Existing Indebtedness” means (a) Indebtedness under this Agreement, (b)
Indebtedness of the Borrower or any Subsidiary that is outstanding on the
Effective Date and listed on Schedule 1.01(a) and (c) any Permitted Refinancing
Indebtedness thereof.
“Existing Maturity Date” has the meaning assigned to such term in Section
2.22(a). “Extending Lender” has the meaning assigned to such term in Section
2.22(b). “Extension Date” has the meaning assigned to such term in Section
2.22(a).
“Extraordinary Taxes” means taxes paid in connection with Dispositions and other
non- recurring events.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower.
“Financing Documents” means (i) this Agreement, (ii) any promissory notes issued
pursuant to Section 2.10(e) of this Agreement, (iii) Interest Hedge Agreements
with any Interest Rate Hedge Bank (iv) any Letter of Credit applications and (v)
all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
the Borrower, or any employee of the Borrower, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Financing Document to a Financing Document



shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Financing Document as the same may be in effect at any
and all times such reference becomes operative.
“Fitch” means Fitch Inc., or any successor thereto.
“GAAP” means generally accepted accounting principles in the United States of


America.


“Governmental Authority” means the government of the United States of America,
any



other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, the Washington Utilities and Transportation Commission
(including any supra national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting regulatory capital
rules or standards (including the Bank for International Settlements or the
Basel Committee on Banking Supervision or any successor or similar authority to
any of the foregoing).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or monetary obligation or (v) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsement for a collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
such substances or wastes defined in or otherwise regulated as “hazardous” or
“toxic” wastes or substances under applicable Environmental Law.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of



such Person or by similar action if such Person is not a corporation and (b) any
such acquisition as to which such approval has been withdrawn.
“Hybrid Debt Securities” means (a) any securities, trust preferred securities,
or deferrable interest subordinated debt, which, in each such case, provides for
the optional or mandatory deferral of interest or distributions, issued by any
Borrower Group Member, or (b) Equity Interests of any business trusts, limited
liability companies, limited partnerships or similar entities (i) substantially
all of the Equity Interests of which are owned (either directly or indirectly
through one or more Subsidiaries) at all times by any Borrower Group Member,
(ii) that have been formed for the purpose of issuing securities, trust
preferred securities or deferrable interest subordinated debt of the type
described in clause (a) above, and
(iii) substantially all the assets of which consist of (x) subordinated debt
issued by any Borrower Group Member, and (y) payments made from time to time on
such subordinated debt.
“Immaterial Subsidiary” means any Subsidiary (a) designated on the Effective
Date on Schedule 3.13 or designated as such by the Borrower after the Effective
Date in a notice delivered to the Administrative Agent and (b) whose total
assets (excluding intercompany receivables) at the relevant time of
determination have a gross asset value of less than 1% of total assets
(excluding intercompany receivables) of the Borrower and its Subsidiaries on a
consolidated basis as set forth on the most recent financial statements
delivered pursuant to Sections 4.01(c) or 5.01(a) and whose total consolidated
revenues for the twelve (12) months ending at the relevant time of determination
are less than 1% of total consolidated revenue of the Borrower and its
Subsidiaries as set forth on the most recent financial statements delivered
pursuant to Sections 4.01(c) or 5.01(a); provided that at no time shall all
Immaterial Subsidiaries so designated pursuant to this definition have in the
aggregate (x) total assets (excluding intercompany receivables) at the relevant
time of determination having a gross asset value in excess of 5% of total assets
(excluding intercompany receivables) of the Borrower and its Subsidiaries on a
consolidated basis as set forth on the most recent financial statements
delivered pursuant to Section 4.01(c) or 5.01(a) or (y) total consolidated
revenues for the twelve (12) months ending at the relevant time of determination
in excess of 5% of total consolidated revenue of the Borrower and its
Subsidiaries on a consolidated basis as set forth on the most recent financial
statements delivered pursuant to Sections 4.01(c) and 5.01(a); provided,
further, that (1) in the event that a Subsidiary no longer qualifies as an
Immaterial Subsidiary pursuant to clause (b) above, the Borrower shall advise
the Administrative Agent thereof in a notice delivered to the Administrative
Agent and (2) in the event that the Subsidiaries designated as Immaterial
Subsidiaries pursuant to this definition at the relevant time of determination
in the aggregate do not comply with the first proviso in this definition, the
Borrower shall designate one of more of such Subsidiaries as a Subsidiary which
is not an Immaterial Subsidiary in a notice delivered to the Administrative
Agent.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of


“LIBO Rate”.








Section 2.20.


“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such



Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, including, without limitation,
Hybrid Debt Securities, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others



secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) net obligations of such Person
under any Interest Hedging Agreement (the amount of any such net obligation to
be the amount that is or would be payable upon settlement, liquidation,
termination or acceleration thereof at the time of calculation), (l) all
Attributable Receivables Indebtedness of such Person, (m) all obligations of
such Person under Sale and Leaseback Transactions and (n) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Redeemable Equity Interests in such Person or any other Person
or any warrants, rights or options to acquire such Equity Interests, valued, in
the case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
greater certainty, “Indebtedness” shall not include Indebtedness in an amount
equal to the aggregate amount of cash held by the Borrower and its Subsidiaries
and included in the cash accounts listed on the consolidated balance sheet of
the Borrower and its Subsidiaries and deposited with the Administrative Agent
for the repayment or refinancing of outstanding Indebtedness of the Borrower and
its Subsidiaries (other than equity securities that are mandatorily redeemable
91 or more days after the Maturity Date and that are Hybrid Debt Securities or
otherwise classified as hybrid securities by Moody’s, S&P and Fitch) within 90
days of the date of determination; provided that the use thereof is not
prohibited by law or any contract to which the Borrower or any of its
Subsidiaries is a party.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Financing Document
and (b) Other Taxes.
“Information Memorandum” means the Confidential Information Memorandum dated
September 2017 relating to the Borrower and the Transactions.
“Initial Issuing Bank” means Mizuho, JPMorgan Chase Bank, N.A., Bank of America,
N.A., Barclays Bank PLC, The Bank of Nova Scotia, U.S. Bank National
Association, MUFG Union Bank, N.A. and Wells Fargo Bank, N.A.
“Intercompany Loans” means loans, advances or other extensions of credit by any
member of the Borrower Group to any other member of the Borrower Group.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Hedging Agreements” means any rate swap, cap or collar agreement or
similar arrangement between the Borrower and one or more interest rate hedge
providers designed to protect such Person against fluctuations in interest
rates. For purposes of this Agreement and the other Financing Documents, the
Indebtedness at any time of the Borrower under an Interest Hedging Agreement
shall be determined at such time in accordance with the methodology set forth in
such Interest Hedging Agreement.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three



months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid pursuant to Section 2.10 and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a period that is one, two, three or six months, such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day and (b) in the case of a period
that is one, two, three or six months, any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interest Rate Hedge Bank” means any Person that is a Lender or an Affiliate of
a Lender at the time it enters into an Interest Hedging Agreement, in its
capacity as a party thereto.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time. When determining the rate
for a period which is less than the shortest period for which the LIBO Screen
Rate is available, the LIBO Screen Rate for purposes of paragraph (a) above
shall be deemed to be the overnight screen rate where “overnight screen rate”
means the overnight rate determined by the Administrative Agent from such
service as the Administrative Agent may select.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests, Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or Equity
Interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” has the meaning assigned to such term in Section 2.06(a).
“Issuing Bank” means (a) each Initial Issuing Bank and (b) any Lender that
agrees to act in such capacity and is reasonably acceptable to the Borrower and
the Administrative Agent that agrees to issue Letters of Credit hereunder,
together with, in each case, its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to



be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(i).
“LC Commitment Amount” means for (a) with respect to each Initial Issuing Bank,
$10,000,000 (unless otherwise agreed by such Initial Issuing Bank) and (b) with
respect to any other Issuing Bank an amount as shall be designated to the
Administrative Agent and the Borrower in writing by such Issuing Bank
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of


Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all



outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lender Notice Date” has the meaning assigned to such term in Section 2.22(a).
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and Issuing
Banks.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Application” has the meaning assigned to such term in Section
2.06(a). “Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Funded
Indebtedness at such date, to (b) Total Capitalization at such date.
“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such



rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease Obligation having substantially the same
economic effect as any of the foregoing).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this


Agreement.


“Management Fees” means, for any period, the aggregate amount of all payments



(including all fees, salaries and other compensation, but excluding amounts
payable under Affiliate Service Agreements) paid or incurred by the Borrower and
its Subsidiaries during such period to any of their Affiliates and not otherwise
a Restricted Payment; provided that Management Fees shall not include amounts
payable to an Affiliate (i) in its capacity as a Lender pursuant to this
Agreement or any Financing Document, (ii) in its capacity as an interest rate
hedge provider pursuant to an Interest Hedging Agreement to the extent such
Interest Hedging Agreement complies with Section 6.06(a)(i) or (iii) in its
capacity as a lender pursuant to other Indebtedness permitted under this
Agreement to the extent such arrangements comply with Section 6.06(a)(i) and
such Affiliate is not an arranger, agent or underwriter of such Indebtedness.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole,
(b)the validity or enforceability of this Agreement or any and all other
Financing Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder, (c) the ability of the Borrower to perform any of its
obligations under this Agreement or any Financing Document, or (d) the material
rights or remedies of the Administrative Agent and the Lenders under this
Agreement or any Financing Document.
“Material Communications” means, with respect to any Contractual Obligation, any
communication by the Borrower or any of its Subsidiaries with any Governmental
Authority or any party to such Contractual Obligation regarding an event or
circumstance that could reasonably be expected to result in a Material Adverse
Effect.
“Material Indebtedness/Material Swap Obligations” means (a) Indebtedness (other
than the Loans and Letters of Credit), or (b) obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and its Subsidiaries,
in the case of (a) or (b), in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness/Material Swap
Obligation, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
“Material Notices” means, with respect to any material Contractual Obligation,
any notice sent or received by the Borrower or any of its Subsidiaries regarding
a material event or circumstance, including the occurrence of any default under
such Contractual Obligation or termination of such Contractual Obligation or any
other development that could reasonably be expected to result in a Material
Adverse Effect.
“Maturity Date” means October 25, 2022, as such date may be extended in
accordance with Section 2.22.










ERISA.

“Mizuho” means Mizuho Bank, Ltd.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of


“Net Cash Proceeds” means with respect to any Disposition by any member of the



Borrower Group or any issuance of Indebtedness by any member of the Borrower
Group, the gross proceeds of all cash actually received by such Borrower Group
Member in connection with such Disposition or Issuance; provided that (i) Net
Cash Proceeds shall be net of: (a) the amount of any legal, advisory, title,
transfer and recording tax expenses, commissions and other fees and expenses
paid by the Borrower or the applicable Subsidiary in connection with such
transaction and (b) any federal, state and local income or other taxes estimated
to be payable by Puget Holdings, the Parent, the Borrower or the applicable
Subsidiary as a result of such transaction (but only to the extent that such
estimated taxes are in fact paid to the relevant federal, state or local
Governmental Authority when due; provided that at the time such taxes are paid,
an amount equal to the amount, if any, by which such estimated taxes exceed the
amount of taxes actually paid shall constitute “Net Cash Proceeds” for all
purposes hereunder), (ii) with respect to any Disposition, Net Cash Proceeds
shall be net of any repayments by the Borrower or the applicable Subsidiary of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien
permitted by Section 6.01 on the Property that is the subject of such
Disposition and (y) the transferee of (or holder of a Lien on) such Property
requires that such Indebtedness be repaid, (iii) for all Dispositions, Net Cash
Proceeds shall be net of any earn out or other similar obligation owed by the
Borrower or applicable Subsidiary in connection with the acquisition thereof,
(iv) Net Cash Proceeds shall be net of any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities (other than taxes deducted pursuant to clause (b) above)
associated with such asset or assets and retained by any Borrower Group Member
after such sale or other disposition thereof, including pension and other
postemployment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification obligations associated with such
transaction, and it being understood that “Net Cash Proceeds” shall include (A)
any cash or Cash Equivalents received upon the Disposition of any non-cash
consideration by any Borrower Group Member in any such Disposition and (B) upon
the reversal (without the satisfaction of any applicable liabilities in cash in
a corresponding amount) of any reserve described in this clause (iv) or if such
liabilities have not been satisfied in cash and the remaining amount of such
reserve is not reversed within 365 days after such Disposition, the remaining
amount of such reserve and (v) if the applicable cash payments are in the first
instance received by a Subsidiary that is not a wholly-owned Subsidiary, the
related Net Cash Proceeds shall be net of the proportionate share of the common
Equity Interests of such Subsidiary (and of any intermediate Subsidiary) owned
by Persons that are not wholly-owned Subsidiaries of the Borrower.
“Non-Extending Lender” has the meaning assigned to such term in Section 2.22(b).
“Non-Extension Notice Date” has the meaning assigned to such term in Section


2.06(c)(B).


“Non-U.S. Lender” means a Lender that is not a U.S. Person. “NYFRB” means the
Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in



effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.



“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Borrower to
any of the Lenders, the Administrative Agent, any Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Financing Documents or to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the


Treasury.


“Operating Company” means each Subsidiary of the Borrower other than any
Immaterial



Subsidiary and, for the avoidance of doubt, the term Operating Company shall
include Puget Western, Inc.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and
(c)with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or Financing
Document).
“Other Hedging Agreements” means any swap, cap or collar agreement or similar
arrangement entered into by any Borrower Group Member designed to protect any
Borrower Group Member against fluctuations in currency exchange rates or
commodity prices.
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).



“Parent” means Puget Energy, Inc., a Washington corporation.
“Parent Holdco” means the Person that is the direct owner of 100% of the Equity
Interests of the Parent, which as of the Effective Date is Puget Equico LLC, a
Washington limited liability company; provided that the Parent shall be a direct
or indirect wholly-owned Subsidiary of Puget Holdings.
“Parent Holdco Holdco” means the Person that is the direct owner of 100% of the
Equity Interests of the Parent Holdco.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means an acquisition consummated by the Borrower
directly or through a wholly-owned direct or indirect Subsidiary of the Borrower
(including any newly formed wholly-owned direct or indirect Subsidiary of the
Borrower (a “Newco”)), of all or substantially all, of the assets of or shares
or other Equity Interests in a Person, or division or line of business of a
Person (other than inventory, leases, materials and equipment in the ordinary
course of business), in each case that is engaged in substantially the same
general line of business or businesses as those in which the Borrower (not
including any of its Subsidiaries for this purpose) is engaged or businesses
reasonably related, complementary or ancillary thereto; provided that:
(i)    such acquisition shall be consensual and shall have been approved by the
board of directors (or similar governing body) of the Person whose Equity
Interests or assets are proposed to be acquired and shall not have been preceded
by an unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Borrower or any of its Subsidiaries;
(ii)    in the event that such acquisition results in a merger, amalgamation or
consolidation of the Borrower, the Borrower shall be the surviving corporation;
(iii)    an Authorized Officer of the Borrower shall have delivered a
certificate substantially in the form of Exhibit J, attesting to the Solvency of
the Borrower and its Subsidiaries (taken as a whole, including the acquired
Person or assets, after giving effect to such acquisition);
(iv)    any Liens assumed in connection with such acquisition are otherwise
permitted under Section 6.01;
(v)    all Regulatory Approvals in connection with such acquisition shall have
been duly obtained, taken, given or made;
(vi)
[reserved];

(vii)    no Default or Event of Default shall exist immediately prior to such
acquisition or, after giving effect to such acquisition, shall have occurred and
be continuing, or would result from the consummation of the proposed
acquisition; and
(viii)    the Borrower and the Subsidiaries are in compliance, on a pro forma
basis reasonably acceptable to the Administrative Agent after giving effect to
such acquisition (but without giving effect to any synergies or cost savings),
with the covenant contained in Section 6.09 recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be



amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of each relevant period for testing such compliance
and, if the aggregate consideration paid in respect of such acquisition exceeds
$500,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower to such effect, together with
all relevant financial information, statements and projections requested by the
Administrative Agent.
“Permitted Collateral Liens” means Liens of the type specified in Section
6.01(e), (m),


(n), and (p).


“Permitted Holders” means the Persons listed on Schedule 1.01(b) hereto.
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group



Member, as applicable, issued in exchange for, or the Net Cash Proceeds of which
are used to refund, refinance, replace, defease or discharge Existing
Indebtedness; provided:
(i)The principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of and any unfunded commitment under the Indebtedness
extended, refinanced, renewed, replaced, defeased or refunded (plus (x) all
refinancing fees and expenses incurred in connection therewith including,
without limitation, underwriting fees, closing fees, agency fees, premiums,
make- whole amounts or original issue discount and LIBO breakage costs due in
accordance with Section 2.16 of this Agreement and other reasonable
out-of-pocket expenses incurred by the Borrower and (y) an amount equal to any
termination payment paid pursuant to an Interest Hedging Agreement which has
been terminated by the Borrower in connection with the incurrence of any
Permitted Refinancing Indebtedness);
(ii)Such Permitted Refinancing Indebtedness has weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(iii)If the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to this Agreement, such
Permitted Refinancing Indebtedness is subordinated in right of payment to this
Agreement on terms, taken as whole, at least as favorable to the Lenders as the
subordination terms contained in the documentation governing the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded; provided
that a certificate of an Authorized Officer of the Borrower is delivered to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);
(iv)Such Indebtedness is incurred by the Person who is the obligor on the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(v)The Permitted Refinancing Indebtedness is not secured by any collateral not
granted to the holders of the Indebtedness being financed, renewed, replaced,
defeased or refunded; and
(vi)Such Permitted Refinancing Indebtedness shall have terms which shall be no
more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or the Operating
Companies than the provisions of the Indebtedness



being refinanced, renewed, replaced, defeased or refunded; provided, however,
that the foregoing requirements shall not apply to pricing terms in respect of
any Indebtedness being so refinanced so long as such pricing is consistent with
then-prevailing market pricing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.
“Pricing Level I” means any time when (a) no Event of Default has occurred and
is continuing, and (b) the Senior Debt Rating is A or higher by S&P or A2 or
higher by Moody’s or A or higher by Fitch.
“Pricing Level II” means any time when (a) no Event of Default has occurred and
is continuing, (b) the Senior Debt Rating is A- or higher by S&P or A3 or higher
by Moody’s or A- or higher by Fitch and (c) Pricing Level I does not apply.
“Pricing Level III” means any time when (a) no Event of Default has occurred and
is continuing, (b) the Senior Debt Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody’s or BBB+ or higher by Fitch and (c) none of Pricing Levels I or
II is applicable.
“Pricing Level IV” means any time when (a) no Event of Default has occurred and
is continuing, (b) the Senior Debt Rating is BBB or higher by S&P or Baa2 or
higher by Moody’s or BBB or higher by Fitch and (c) none of Pricing Levels I, II
or III is applicable.
“Pricing Level V” means any time when none of Pricing Levels I, II, III and IV
is


applicable.


“Prime Rate” means the interest rate most recently published in the Money Rates
section



of The Wall Street Journal from time to time as the Prime Rate in the U.S. or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Board of Governors of the Federal Reserve System
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as reasonably determined by the Administrative
Agent) or any similar release by the Board of Governors of the Federal Reserve
System (as reasonably determined by the Administrative Agent). Any change in
such prime rate shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.



“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.
“Puget Holdings” means Puget Holdings LLC, a Delaware limited liability company.
“Receivables Facility” means any receivables or securitization facility or
facilities made
available to the Borrower or any of its Subsidiaries pursuant to which assets
and related security are sold,
pledged or otherwise transferred to certain investors or creditors either
directly, or indirectly through one or more special purpose entities.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that
(a)the issuer has undertaken to redeem at a fixed or determinable date or dates,
whether by operation of a sinking fund or otherwise, or upon the occurrence of a
condition not solely within the control of the issuer or (b) is redeemable at
the option of the holder.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Regulatory Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, certification, waiver, exemption, filing required by
chapter 80.08 or 80.12 RCW, variance, order, judgment or decree of, by, or by
any Borrower Group Member, the Parent, Parent Holdco (to the extent such Person
is not Puget Holdings), Parent Holdco Holdco (to the extent such Person is not
Puget Holdings) or Puget Holdings with, (b) any required notice by any Borrower
Group Member, (c) any declaration containing material obligations of any
Borrower Group Member made by or filed with, or (d) any Borrower Group Member
registration by or with, any Governmental Authority.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means at any time, subject to Section 2.21(b), Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and Available Revolving
Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, other than common Equity Interests in the
Borrower) on account of any Equity Interest of any Borrower Group Member, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof); provided that payments
made to Affiliates pursuant to transactions permitted by Section 6.06(a) shall
not constitute Restricted Payments.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.



“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
Global Affairs Canada or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, Global Affairs Canada or
other relevant sanctions authority.
“SEC” means the United States Securities and Exchange Commission.
“Senior Debt Rating” means at any date, the credit rating identified by S&P,
Moody’s or Fitch as the credit rating which (a) it has assigned to long term
unsecured senior debt of the Borrower or
(b)it would assign to long term unsecured senior debt of the Borrower were the
Borrower to issue or have outstanding any long term unsecured senior debt on
such date.
“Solvent” means, in reference to the Borrower, (a) the fair value of the assets
of the Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise;
(b)the present fair saleable value of the property of the Borrower will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Borrower will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted after the Effective Date.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Financing Documents.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which



would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Mizuho Bank, Ltd., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent for the credit facility evidenced by this Agreement.
“Tax-Free Debt” means Indebtedness of the Borrower to a state, territory or
possession of the United States or any political subdivision thereof issued in a
transaction in which such state, territory, possession or political subdivision
issued obligations the interest on which is excludable from gross income
pursuant to the provisions of Section 103 of the Code (or similar provisions),
as in effect at the time of issuance of such obligations, and debt to a bank
issuing a Letter of Credit with respect to the principal of or interest on such
obligations.
“Taxes” or “Tax” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Capitalization” means, at any time, the sum, without duplication, of (a)
Total Shareholders’ Equity at such time and (b) Total Funded Indebtedness at
such time.
“Total Funded Indebtedness” means, for the Borrower and its Subsidiaries,
without duplication, on a consolidated basis, the sum of (a) all Indebtedness of
such Person for borrowed money, except to the extent such Indebtedness is
“non-recourse” to such Person or recourse for payment of such Indebtedness is
limited to specific assets of such Person (whether or not included on a
consolidated balance sheet of such Person), (b) the principal portion of all
obligations of such Person under Capital Lease Obligations, (c) all unreimbursed
obligations relative to the face amount of all letters of credit issued to
support Indebtedness of the kinds referred to in clauses (a) and (b) above, (d)
all Guarantees of such Person with respect to Indebtedness and obligations of
the type described in clauses (a) through
(c)hereof of another Person; provided that such Guarantees are required to be
reported as liabilities on a balance sheet of such Person prepared in accordance
with GAAP (and without duplication of any liability already appearing as a
liability on such balance sheet); and provided, further that, in the event a
Guarantee is limited as to dollar amount, such Guarantee shall not exceed such
limitation and (e) all Indebtedness



and obligations of the type described in clauses (a), (b), and (c) hereof of
another Person, secured by a Lien on any property of such Person whether or not
such Indebtedness or obligations has been assumed by such Person.
Notwithstanding the foregoing, Total Funded Indebtedness (i) shall not include
(x) trust preferred securities, if any, (y) interest on Indebtedness that is
accrued in the ordinary course of business and (z) any intercompany Indebtedness
between the Borrower and any of its Subsidiaries or among any of its
Subsidiaries and (ii) shall include intercompany Indebtedness (or Equity
Interests having the characteristics of Indebtedness) owing to any direct or
indirect parent of the Borrower.
“Total Shareholders’ Equity” means, at any time, the amount of total common
shareholders’ equity of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) plus (a) the
cumulative non-cash mark-to-market charges (net of taxes) recognized by the
Borrower and its Subsidiaries in all periods; minus (b) the cumulative non-cash
mark-to-market gains (net of taxes) recognized by the Borrower and its
Subsidiaries in all periods in each case calculated exclusive of the effect on
the Borrower’s accumulated other comprehensive income/loss of the ongoing
application of Accounting Standards Codification Topic 815.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30)


of the Code.


“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2). “Withdrawal Liability” means liability to a Multiemployer
Plan as a result of a complete



or partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part 1 of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and



interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (g) all actions by specified officers of a Person shall be deemed to be
taken by such specified officer solely in such specified officer’s capacity as
such officer.


SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) except with respect to the revaluation of Indebtedness
or liabilities to the extent reflected on the Borrower’s audited consolidated
balance sheet for the fiscal year ending December 31, 2016, without giving
effect to any election under Accounting Standards Codification 825- 10-25 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.


(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent



fiscal quarter for which financial statements shall have been delivered pursuant
to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.07(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with Article
11 of Regulation S-X under the Securities Act. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).


SECTION 1.05. Status of Obligations. In the event that the Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.






ARTICLE II


The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (ii)
the sum of the total Revolving Credit Exposures exceeding the Aggregate
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.


(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith;
provided that, except to the extent the Administrative Agent shall have received
an indemnification substantially consistent with the terms of Section 2.16 not
less than three (3) Business Days prior to the Effective Date, all Borrowings
made on the Effective Date must be made as ABR Borrowings but may be converted
into Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan
shall be an ABR Loan. Each Lender



at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.


(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than
$5,000,000. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight (8)
Eurodollar Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York City time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic transmission to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:


(i)the aggregate amount of the requested Borrowing;
(ii)
the date of such Borrowing, which shall be a Business Day;

(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Commitment and Loan to be made as part of the requested
Borrowing.
SECTION 2.04. Intentionally Omitted.


SECTION 2.05. Swingline Loans.



(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $75,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the Aggregate Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.


(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic
transmission), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and identify the account, including routing information, where
such Swingline Loan shall be deposited. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit or other transfer to a general deposit account of the Borrower
in immediately available funds as directed by the Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.


(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.


SECTION 2.06. Letters of Credit.



pugetsoundenergy2017c_image2.gif [pugetsoundenergy2017c_image2.gif]General.
Subject to the terms and conditions set forth herein, the Borrower may request
the issuance of Letters of Credit denominated in Dollars for its own account or
the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application (a “Letter of Credit Application”)
or other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit (collectively, the
“Issuer Documents”), the terms and conditions of this Agreement shall control.
Subject to the terms and conditions set forth herein, no Issuing Bank shall be
obligated to issue, amend or increase any Letter of Credit if:


(i)the proceeds of which would be made available to any Person (x) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(y) in any manner that would result in a violation of any Sanctions by any party
to this Agreement;


(ii)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, such issuance of letters of credit
generally, or such Letter of Credit in particular, or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it; or


(iii)the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally.


The Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).


pugetsoundenergy2017c_image3.gif [pugetsoundenergy2017c_image3.gif]Notice of
Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application in a form acceptable to the Issuing Bank.
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each



Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure would not exceed $80,000,000,
(ii) the sum of the total Revolving Credit Exposures shall not exceed the
Aggregate Commitment and (iii) with respect to any Issuing Bank, the aggregate
LC Exposure with respect to Letters of Credit issued by such Issuing Bank shall
not exceed the LC Commitment Amount of such Issuing Bank. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.


pugetsoundenergy2017c_image4.gif [pugetsoundenergy2017c_image4.gif]Expiration
Date. (A) Each Letter of Credit shall expire (or be subject to termination by
notice from the applicable Issuing Bank to the beneficiary thereof) at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five
(5) Business Days prior to the Maturity Date provided that any Letter of Credit
with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above).


(B) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto- Extension Letter of Credit must
permit such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable Issuing Bank, the Borrower shall not be required to make a
specific request to the such Issuing Bank for any such extension.


pugetsoundenergy2017c_image5.gif
[pugetsoundenergy2017c_image5.gif]Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, the applicable Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.


pugetsoundenergy2017c_image6.gif
[pugetsoundenergy2017c_image6.gif]Reimbursement. If any Issuing Bank shall make
any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the amount equal to such LC Disbursement, calculated as of the date the Issuing
Bank made such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to



10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the applicable Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.


pugetsoundenergy2017c_image7.gif [pugetsoundenergy2017c_image7.gif]Obligations
Absolute. The Borrower’s obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, or
(iv)any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the applicable Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face



to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in their respective sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.


pugetsoundenergy2017c_image8.gif [pugetsoundenergy2017c_image8.gif]Disbursement
Procedures. Each Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. Each Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy or electronic
transmission) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.


pugetsoundenergy2017c_image9.gif [pugetsoundenergy2017c_image9.gif]Interim
Interest. If any Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the applicable Issuing Bank shall be
for the account of such Lender to the extent of such payment.


pugetsoundenergy2017_image10.gif [pugetsoundenergy2017_image10.gif]Replacement
and Resignation of Issuing Bank.


(i)    Any Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the applicable Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous related Issuing Bank, or to such successor and all
previous related Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.


(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lender,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.06 (i)(i) above.


pugetsoundenergy2017_image11.gif [pugetsoundenergy2017_image11.gif]Cash
Collateralization. If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph,



the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account (and the Borrower hereby grants the Administrative Agent a
security interest in the LC Collateral Account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
applicable Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.


pugetsoundenergy2017_image12.gif [pugetsoundenergy2017_image12.gif]Applicability
of ISP and UCP. Unless otherwise expressly agreed by an Issuing Bank and the
Borrower when a Letter of Credit is issued, (I) the rules of the ISP shall apply
to each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.


SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds by 12:00 noon, New York City time (or, with respect
to an ABR Loan for which the applicable Borrowing Request shall have been
received on the proposed date of such requested Borrowing, 3:00 p.m., New York
City time), to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders in an amount equal to such
Lender’s Applicable Percentage; provided that Swingline Loans shall be made as
provided in Section 2.05. Except in respect of provisions of this Agreement
covering the reimbursement of Letters of Credit, the Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank.


pugetsoundenergy2017_image13.gif [pugetsoundenergy2017_image13.gif]Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate



determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.


SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.


pugetsoundenergy2017_image14.gif [pugetsoundenergy2017_image14.gif]To make an
election pursuant to this Section, the Borrower shall notify the Administrative
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic transmission to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.


pugetsoundenergy2017_image15.gif [pugetsoundenergy2017_image15.gif]Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
pugetsoundenergy2017_image16.gif [pugetsoundenergy2017_image16.gif]Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.


pugetsoundenergy2017_image17.gif [pugetsoundenergy2017_image17.gif]If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be



converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.


SECTION 2.09. Termination and Reduction of Commitments.    (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.


pugetsoundenergy2017_image18.gif [pugetsoundenergy2017_image18.gif]The Borrower
may at any time terminate, or from time to time reduce, the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $1,000,000 and not less than $10,000,000 and (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.11, the
sum of the Revolving Credit Exposures would exceed the Aggregate Commitment.


pugetsoundenergy2017_image19.gif [pugetsoundenergy2017_image19.gif]The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.


SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least three
(3)Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans
then outstanding.


pugetsoundenergy2017_image20.gif [pugetsoundenergy2017_image20.gif]Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.


pugetsoundenergy2017_image21.gif [pugetsoundenergy2017_image21.gif]The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.


pugetsoundenergy2017_image22.gif [pugetsoundenergy2017_image22.gif]The entries
made in the accounts maintained pursuant to paragraph (b) or (c) of this Section
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any



error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of this Agreement.


pugetsoundenergy2017_image23.gif [pugetsoundenergy2017_image23.gif]Any Lender
may request that Loans made by it be evidenced by a promissory note in
substantially the form of Exhibit F. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).


SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11. The
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy
or electronic transmission) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time,
one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be payable without penalty or premium and
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 and (ii) break funding payments pursuant to Section 2.16.


pugetsoundenergy2017_image14.gif [pugetsoundenergy2017_image14.gif] If at any
time the sum of the aggregate principal amount of all of the Revolving Credit
Exposures exceeds the Aggregate Commitment, the Borrower shall immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment.


SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
“Commitment Fee Rate”, as set forth in the definition of Applicable Rate, on the
average daily amount of the Available Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates; provided that for purposes of calculating the
Available Revolving Commitment of each such Lender, the Swingline Exposure of
such Lender shall not be included in the Revolving Credit Exposure for such
Lender. Accrued fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).



pugetsoundenergy2017_image24.gif [pugetsoundenergy2017_image24.gif] The Borrower
agrees to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Bank for its own account a fronting fee, which shall accrue at a rate
per annum equal to 0.20% on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


pugetsoundenergy2017_image21.gif [pugetsoundenergy2017_image21.gif] The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.


pugetsoundenergy2017_image25.gif [pugetsoundenergy2017_image25.gif] All fees
payable hereunder shall be paid on the dates due, in immediately available
funds, to the Administrative Agent (or to the Issuing Bank, in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.


SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


pugetsoundenergy2017_image26.gif [pugetsoundenergy2017_image26.gif]The Loans
comprising each Eurodollar Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.


pugetsoundenergy2017_image27.gif
[pugetsoundenergy2017_image27.gif]Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.


pugetsoundenergy2017_image25.gif [pugetsoundenergy2017_image25.gif]Accrued
interest on each Loan shall be payable in arrears on each Interest Payment Date
for such Loan and, in the case of Revolving Loans, upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of



any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


pugetsoundenergy2017_image23.gif [pugetsoundenergy2017_image23.gif]All interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:


(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period; or


(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist (and the Administrative Agent shall use commercially reasonable efforts to
provide such notice promptly following such circumstances no longer existing as
determined by the Administrative Agent in its sole discretion (or, in the case
of clause (ii) above, promptly following the Administrative Agent being advised
thereof by the Required Lenders)), (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and any such Eurodollar
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.
(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.14(b), only to the extent the LIBO
Screen Rate for such Interest



Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and (y) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
SECTION 2.15. Increased Costs; Illegality. (a) If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan, requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
pugetsoundenergy2017_image24.gif [pugetsoundenergy2017_image24.gif]If any Lender
or any Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.


pugetsoundenergy2017_image28.gif [pugetsoundenergy2017_image28.gif]A certificate
of a Lender or an Issuing Bank setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.


pugetsoundenergy2017_image29.gif [pugetsoundenergy2017_image29.gif]Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a



Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.


pugetsoundenergy2017_image23.gif [pugetsoundenergy2017_image23.gif]If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its lending office to make,
maintain or fund Loans whose interest is determined by reference to the LIBO
Rate, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the LIBO Rate component of the Alternate Base Rate, the interest rate on which
ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the LIBO Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate (and such Lender shall use commercially reasonable efforts to provide
such notice promptly following such circumstances no longer existing as
determined by such Lender in its sole discretion). Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11 and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of



interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.


SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by the
Borrower under any Financing Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.


pugetsoundenergy2017_image30.gif [pugetsoundenergy2017_image30.gif]Payment of
Other Taxes by the Borrower. The Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.


pugetsoundenergy2017_image19.gif [pugetsoundenergy2017_image19.gif]Evidence of
Payments. As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


pugetsoundenergy2017_image31.gif
[pugetsoundenergy2017_image31.gif]Indemnification by the Borrower. The Borrower
shall indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Financing Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within ten
(10) days after the Recipient delivers to the Borrower a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis of the indemnity claim. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent.


pugetsoundenergy2017_image32.gif
[pugetsoundenergy2017_image32.gif]Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent for any Taxes (but, in the
case of any Indemnified Taxes, only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so) attributable to such
Lender that are paid or payable by the Administrative Agent or the Borrower (as
applicable) in connection with any Financing Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within ten
(10) days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.


pugetsoundenergy2017_image33.gif [pugetsoundenergy2017_image33.gif]Status of
Lenders. (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Financing
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed



by law or reasonably requested by the Borrower or the Administrative Agent as
will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)
(A) through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.


(ii)Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to the Borrower shall, if it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies reasonably requested by the Borrower and the Administrative Agent) on
or prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Financing Document, IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under any Financing
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or W- 8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit G (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A),



(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)
If a payment made to a Lender under any Financing Document would be subject to

U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine whether such Lender is
in compliance with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
pugetsoundenergy2017_image34.gif [pugetsoundenergy2017_image34.gif]Treatment of
Certain Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including additional amounts paid
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.






pugetsoundenergy2017_image35.gif [pugetsoundenergy2017_image35.gif]Issuing
Banks.

Issuing Bank. For purposes of Sections 2.17(e) and (f), the term “Lender”
includes the





SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.


pugetsoundenergy2017_image36.gif [pugetsoundenergy2017_image36.gif]The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New
York City time on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on



any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at Mizuho Bank, Ltd. 1800 Plaza Ten, Harborside Financial Center,
Jersey City, NJ 07311, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.


pugetsoundenergy2017_image26.gif [pugetsoundenergy2017_image26.gif]Any payments
received by the Administrative Agent (i) not constituting a specific payment of
principal, interest, fees or other sum payable under the Financing Documents
(which shall be applied as specified by the Borrower) or (ii) after an Event of
Default has occurred and is continuing and the Administrative Agent so elects or
the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent and any Issuing Bank from the Borrower, second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations ratably,
fifth, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unpaid LC Disbursements, to be held as
cash collateral for such Obligations, and sixth, to the payment of any other
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (b) in the event, and
only to the extent, that there are no outstanding ABR Loans of the same Class
and, in any event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations.


pugetsoundenergy2017_image28.gif [pugetsoundenergy2017_image28.gif]At the
election of the Administrative Agent, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Financing Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Financing Documents and agrees that all such amounts
charged shall constitute Loans (including Swingline Loans) and that all such
Borrowings shall be deemed to have been requested pursuant to Section 2.03, 2.04
or 2.05, as applicable and (ii) the Administrative Agent to charge any deposit
account of the Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Financing Documents.


pugetsoundenergy2017_image22.gif [pugetsoundenergy2017_image22.gif]If any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and



accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


pugetsoundenergy2017_image37.gif [pugetsoundenergy2017_image37.gif]Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the applicable Lenders or the Issuing Bank hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the applicable Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


pugetsoundenergy2017_image38.gif [pugetsoundenergy2017_image38.gif]If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent, the
Swingline Lender or the Issuing Bank to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section; in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.



pugetsoundenergy2017_image24.gif [pugetsoundenergy2017_image24.gif]If (i) any
Lender requests compensation under Section 2.15, (ii) the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Non-Extending Lender pursuant to Section 2.22 or a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Financing
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and a Commitment is being assigned, the Issuing Banks), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.


SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”) or any combination of such increases and Incremental
Term Loans, in each case in minimum increments of $100,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases and all such
Incremental Term Loans does not exceed $600,000,000. The Borrower may arrange
for any such increase or tranche to be provided by one or more Lenders (each
Lender so agreeing to an increase in its Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), to increase their existing
Commitments, or to participate in such Incremental Term Loans, or extend
Commitments, as the case may be; provided that (i) each Increasing Lender and
Augmenting Lender shall be subject to the approval of the Borrower, the
Administrative Agent, the Swingline Lender and each Issuing Bank and (ii) (x) in
the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.20. Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenant contained in Section 6.09 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing



Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of Section
2.16 if the deemed payment occurs other than on the last day of the related
Interest Periods. The Incremental Term Loans (a) shall rank pari passu in right
of payment with the Revolving Loans, (b) shall not mature earlier than the
Maturity Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that
(i)the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Financing
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Financing Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.20. Nothing contained in this Section 2.20 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Commitment
hereunder, or provide Incremental Term Loans, at any time. In connection with
any increase of the Commitments or Incremental Term Loans pursuant to this
Section 2.20, any Augmenting Lender becoming a party hereto shall (1) execute
such documents and agreements as the Administrative Agent may reasonably request
and (2) in the case of any Augmenting Lender that is organized under the laws of
a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.


SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


pugetsoundenergy2017_image39.gif [pugetsoundenergy2017_image39.gif]fees shall
cease to accrue on the Available Revolving Commitment of such Defaulting Lender
pursuant to Section 2.12(a);


pugetsoundenergy2017_image40.gif [pugetsoundenergy2017_image40.gif]the
Commitment and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;



pugetsoundenergy2017_image41.gif [pugetsoundenergy2017_image41.gif]if any
Swingline Exposure or LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:


(i)    so long as no Default shall be continuing, all or any part of the
Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving
Credit Exposure to exceed its Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
pugetsoundenergy2017_image42.gif [pugetsoundenergy2017_image42.gif]so long as
such Lender is a Defaulting Lender, the Swingline Lender shall not be required
to fund any Swingline Loan and the Issuing Banks shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.21(c), and
participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.21(c)(i) (and such Defaulting
Lender shall not participate therein).


If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) the Swingline Lender or the Issuing Banks have a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.



In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.22. Extension of Maturity Date.


pugetsoundenergy2017_image43.gif [pugetsoundenergy2017_image43.gif]Request for
Extension. The Borrower may, at any time, from time to time, not earlier than
ninety (90) days and not less than thirty (30) days prior to any anniversary of
the Effective Date (other than the Maturity Date), request that each Lender
extend (each such date on which such extension occurs, an “Extension Date”) the
maturity date of such Lender’s Loans then in effect (the “Existing Maturity
Date”) to a date that is one (1) year after the Existing Maturity Date; provided
that if any requested Extension Date is not a Business Day, such Extension Date
shall be the immediately succeeding Business Day.


pugetsoundenergy2017_image30.gif [pugetsoundenergy2017_image30.gif]Lender
Elections to Extend. Each Lender, acting in its sole and individual discretion,
shall, by notice to the Administrative Agent given not later than the date that
is fifteen (15) days after the date on which the Administrative Agent received
the Borrower’s extension request (or, if such 15th day is not a Business Day, on
the immediately preceding Business Day (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Maturity Date, an “Extending Lender”).
Each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Lender Notice Date), and any
Lender that does not advise the Administrative Agent of its election to agree to
such an extension on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for extension of its Maturity Date.


pugetsoundenergy2017_image44.gif [pugetsoundenergy2017_image44.gif]Notification
by Administrative Agent. The Administrative Agent shall promptly notify the
Borrower of each Lender’s determination under this Section.


pugetsoundenergy2017_image25.gif [pugetsoundenergy2017_image25.gif]Additional
Commitment Lenders. The Borrower shall have the right, but shall not be
obligated, on or before the applicable Maturity Date for any Non-Extending
Lender to replace such Non- Extending Lender with, and add as “Lenders” under
this Agreement in place thereof, one or more banks, financial institutions or
other entities (each, an “Additional Commitment Lender”) approved by the
Administrative Agent, each Issuing Bank and the Swingline Lender in accordance
with the procedures provided in Section 2.19(b), each of which Additional
Commitment Lenders shall have entered into an Assignment and Assumption (in
accordance with and subject to the restrictions contained in Section 9.04, with
the Borrower or the Additional Commitment Lender obligated to pay any applicable
processing or recordation fee) with such Non-Extending Lender, pursuant to which
such Additional Commitment Lenders shall, effective on or before the applicable
Maturity Date for such Non-Extending Lender, assume the Commitment of the
Non-Extending Lender (and, if any such Additional Commitment Lender is already a
Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such effective date). Prior to any Non-Extending Lender being
replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Borrower (which notice shall
set forth such Lender’s new Maturity Date as requested by the Borrower), to
become an Extending Lender.



The Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any such extensions with the consent of the
Borrower but without the consent of any other Lenders.


pugetsoundenergy2017_image45.gif [pugetsoundenergy2017_image45.gif]If (and only
if) the total of the Commitments of the Lenders that have agreed to extend their
Existing Maturity Date is more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of the applicable Extension Date, the Existing Maturity Date of
each Extending Lender and of each Additional Commitment Lender shall be extended
to the date that is one year after the Existing Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
immediately preceding Business Day) and each Additional Commitment Lender that
is not already a Lender shall thereupon become a “Lender” for all purposes of
this Agreement and shall be bound by the provisions of this Agreement as a
Lender hereunder and shall have the obligations of a Lender hereunder. For
purposes of clarity, it is acknowledged and agreed that the Maturity Date on any
date of determination shall not be a date more than five (5) years after such
date of determination, whether such determination is made before or after giving
effect to any extension request made hereunder.


pugetsoundenergy2017_image46.gif [pugetsoundenergy2017_image46.gif]Conditions to
Effectiveness of Extension. Notwithstanding the foregoing, (x) no more than two
(2) extensions of the Maturity Date shall be permitted hereunder (and not more
than one such extension may be requested during any nine-month period) and (y)
any extension of any Maturity Date pursuant to this Section 2.22 shall not be
effective with respect to any Lender unless:


(i)there shall exist no Default or Event of Default on the applicable Extension
Date and immediately after giving effect thereto;
(ii)the representations and warranties made by the Borrower contained herein
shall be true and correct in all material respects (other than to the extent
qualified by materiality or “Material Adverse Effect”, in which case, such
representations and warranties shall be true and correct) with the same effect
as though such representations and warranties had been made on and as of the
applicable Extension Date (or to the extent that such representations and
warranties specifically refer to an earlier date as of such earlier date);


(iii)Extending Lenders holding Commitments representing at least 50% of the
Commitment agree to such request for extension of the Maturity Date; and
(iv)the Administrative Agent shall have received a certificate from the Borrower
signed by an Authorized Officer of the Borrower (A) certifying the accuracy of
the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension.
pugetsoundenergy2017_image47.gif [pugetsoundenergy2017_image47.gif]Maturity Date
for Non-Extending Lenders. It is understood and agreed that the Maturity Date
relating to the Non-Extending Lenders shall remain unchanged and the repayment
of all obligations owed to them pursuant to the Financing Documents and the
termination of their Commitments shall occur on the then existing Maturity Date
without giving effect to such extension request.


pugetsoundenergy2017_image48.gif [pugetsoundenergy2017_image48.gif]Termination
of Non-Extending Lender Commitment. On the Maturity Date of each Non-Extending
Lender, (i) the Commitment of each Non-Extending Lender shall automatically
terminate and (ii) the Borrower shall repay such Non-Extending Lender in
accordance with Section 2.10 (and shall pay to such Non-Extending Lender all of
the other obligations owing to it under this Agreement) and after giving effect
thereto shall prepay any Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Loans ratable with any revised Applicable Percentage of the
respective Lenders effective as of such date, and the Administrative Agent shall
administer any necessary reallocation of the Revolving Credit Exposures (without
regard to



any minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).


pugetsoundenergy2017_image49.gif [pugetsoundenergy2017_image49.gif] Binding.
This Section shall supersede any provisions in Section 9.02 to the contrary.


ARTICLE III


Representations and Warranties
The Borrower hereby represents and warrants to the Lenders that.
SECTION 3.01. Existence, Qualification and Power; Compliance with Laws. The
Borrower, and each of the Operating Companies and, in the case of clause (e)
only, each of the other Subsidiaries, of the Borrower, (a) is a Person duly
organized or formed, validly existing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to (i)
own or lease its material assets and carry on its business and (ii) in the case
of the Borrower, execute, deliver and perform its obligations under the
Financing Documents to which it is a party, (c) is duly organized and validly
existing under the Laws of the jurisdiction of its incorporation or organization
and of each other jurisdiction where its ownership, lease or operation of
material Properties or the conduct of its business as now conducted requires
such qualification, (d) is in compliance in all material respects with all Laws,
orders, writs, injunctions and orders and (e) has all requisite Regulatory
Approvals to own its material Properties and operate its business as currently
conducted, in the case of the foregoing clauses (c) through (e), except for such
matters that could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.02. Binding Effect. This Agreement and each other Financing Document
has been duly executed and delivered by the Borrower. This Agreement and each
other Financing Document constitute the legal, valid and binding obligation of
Borrower enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.


SECTION 3.03. Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Financing Document
are within the Borrower’s corporate or other powers, have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of the Borrower’s Organizational Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 6.01), or require any
payment to be made under (i) any Contractual Obligation to which the Borrower or
any of its Subsidiaries is a party or affecting the Borrower or any of its
Subsidiaries or the properties of the Borrower or any of its Subsidiaries or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or any of its Subsidiaries
or any of their property is subject or (c) violate any applicable Law, in the
case of the foregoing clauses (b) and (c), except for such matters that could
not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.04. Governmental Authorization; Other Consents. Other than as
specified in Schedule 3.04, there is no Regulatory Approval and there is no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with any other Person that is necessary or required in connection with
(a) the execution, delivery or performance by, or enforcement against, the
Borrower of this Agreement or any other Financing Document to which it is a
party and the consummation of the transactions contemplated hereby and thereby
or (b) the ability of the Operating Companies to operate their businesses as
currently operated, except for the Regulatory Approvals and the other approvals,



consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.


SECTION 3.05. Taxes. The income tax of the Borrower and its Subsidiaries is
included in a consolidated tax return for U.S. federal income tax purposes, of
which Puget Holdings is the “common parent” (within the meaning of Section 1504
of the Code) of such group.


Each Borrower Group Member has filed all tax returns and reports required to be
filed, and has paid all income taxes and other material taxes, assessments, fees
and other governmental charges levied or imposed upon it or its properties,
income or assets otherwise due and payable, except in each case those (a) which
are not yet due and payable, or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.


SECTION 3.06. No Default.    Neither the Borrower nor any Subsidiary is in
default under or with respect to, any material Contractual Obligation, except
for any such default which could not reasonably be expected to result in a
Material Adverse Effect. No Default has occurred and is continuing.


SECTION 3.07. Financial Statements; No Material Adverse Effect. (a) The
financial statements furnished pursuant to Section 4.01(c) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP, consistently applied throughout the periods
covered thereby. As of the date of such financial statements, (i) there has been
no sale, transfer or other disposition by the Borrower or any of its
Subsidiaries of any material part of the business or Property of the Borrower
and its Subsidiaries, taken as a whole, (ii) there has been no purchase or other
acquisition by the Borrower or any of its Subsidiaries of any business or
Property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Borrower and its
consolidated Subsidiaries (taken as a whole) and (iii) the Borrower and the
Operating Companies did not have any material contingent liabilities, material
liabilities for Taxes, material and unusual forward or long-term commitments or
material and unrealized or anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in such financial statements
or as arising solely from the execution and delivery of the Financing Documents,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the Lenders
prior to the Effective Date.


pugetsoundenergy2017_image14.gif [pugetsoundenergy2017_image14.gif]The forecasts
of consolidated balance sheets, income statements and cash flow statements of
the Borrower and its Subsidiaries for each fiscal year ending after the
Effective Date until the Maturity Date, copies of which have been furnished to
the Administrative Agent prior to the Effective Date in a form reasonably
satisfactory to it, have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such forecasts and no representation or warranty is
made as to the actual attainability of any such forecasts.


pugetsoundenergy2017_image41.gif [pugetsoundenergy2017_image41.gif]Since
December 31, 2016, there has been no event or circumstance, either individually
or in the aggregate, that has resulted in or could reasonably be expected to
result in, on or after the Effective Date, a Material Adverse Effect.


SECTION 3.08. Ranking. The Financing Documents rank and will at all times rank
at least pari passu with all other senior, unsecured Indebtedness of the
Borrower.



SECTION 3.09. Ownership of Assets. (a) (i) Each Borrower Group Member owns and
(to the extent applicable) has good and defensible title to its material
Properties and assets, in each case free and clear of all Liens other than Liens
permitted pursuant to Section 6.01 and (ii) each Borrower Group Member has good
and defensible title in fee simple to, or valid leasehold or license interests
in, or easements or other limited property interests in, all material real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for Liens permitted pursuant to Section 6.01, and, in each
case, subject to such exceptions, defects and qualifications as do not (x)
affect the value of any such properties of such Borrower Group Member in any
material respect or (y) affect the use made or proposed to be made of such
properties by the Borrower or any such Operating Company in any material
respect.


pugetsoundenergy2017_image14.gif [pugetsoundenergy2017_image14.gif]No Borrower
Group Member has pledged, assigned, sold, granted a Lien on or security interest
in, or otherwise conveyed any of its Properties, assets or revenues, other than
Liens permitted pursuant to Section 6.01 or Dispositions not precluded by this
Agreement.


SECTION 3.10. Intentionally Omitted.


SECTION 3.11. Insurance. All insurance required to be obtained by the Borrower
Group Members pursuant to Section 5.08 has been obtained and is in full force
and effect, and all premiums then due and payable on all such insurance have
been paid.


SECTION 3.12. Disclosure. No report, financial statement, certificate or other
written information (including the Information Memorandum) furnished by or on
behalf of the Borrower or any of its Subsidiaries to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Financing
Documents (as modified or supplemented by other information so furnished) at the
time so furnished when taken as a whole contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading, except as could not reasonably be expected to result in a
Material Adverse Effect; provided that with respect to any projected financial
information, forecasts, estimates or forward- looking information, the Borrower
represents only that such information and materials have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, and no
representation or warranty is made as to the actual attainability of any such
forecasts.


SECTION 3.13. Subsidiaries; Equity Interests. (a) As of the Effective Date, the
Borrower has no other Subsidiaries other than those listed in Schedule 3.13(a).
All of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and all Equity Interests owned by the
Borrower are owned free and clear of all Liens except those Liens, if any,
permitted by Section 6.01. As of the Effective Date, Schedule 3.13(b) (a) sets
forth the name and jurisdiction of each such Subsidiary and (b) sets forth the
ownership interest of the Borrower and any other Subsidiary in each such
Subsidiary, including the percentage of such ownership.


SECTION 3.14. No Dividend Restrictions. Except as set forth in Schedule 3.14 or
as permitted by this Agreement, there are no contractual or regulatory
restrictions limiting the ability of any Operating Company from making
distributions, dividends or other return on capital to the Borrower in an amount
sufficient to satisfy the Obligations under the Financing Documents.


SECTION 3.15. Litigation. There are no actions, suits, proceedings, disputes or
known claims pending or, to the knowledge of the Borrower, threatened in writing
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its



Subsidiaries or against any of their properties or revenues, except as set forth
in Schedule 3.15, or which individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.16. Solvency. Prior to and after giving effect to the transactions
contemplated by the Financing Documents, the Borrower, on a consolidated basis
with its Subsidiaries, is Solvent.


SECTION 3.17. Margin Regulations; Investment Company Act; USA PATRIOT Act;.


pugetsoundenergy2017_image50.gif [pugetsoundenergy2017_image50.gif]The Borrower
is not engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation T, U and X issued by the FRB), or extending credit for the
purpose of purchasing or carrying margin stock.


pugetsoundenergy2017_image51.gif [pugetsoundenergy2017_image51.gif]No Borrower
Group Member is or, after giving effect to the transactions contemplated hereby,
will be an “investment company” as defined in and subject to regulation under
the Investment Company Act of 1940.


pugetsoundenergy2017_image21.gif [pugetsoundenergy2017_image21.gif]The making of
the Loans and the use of the proceeds thereof shall not violate the Trading With
the Enemy Act, as amended, or any of the foreign assets control regulations of
the U.S. Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto and each Borrower
Group Member is in compliance with the U.S. Executive Order 13224 of September
24, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit or Support Terrorism (66 Fed. Reg. 49, 079 (2001)) (the
“Anti-Terrorism Order”) and the provisions of the Patriot Act.


SECTION 3.18. ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state Laws.


(i)    pugetsoundenergy2017_image52.gif [pugetsoundenergy2017_image52.gif]No
ERISA Event has occurred during the five-year period prior to the date on which
this representation is made or deemed made with respect to any Plan or
Multiemployer Plan; (ii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could reasonably be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses (i)
through (iii) of this Section 3.18(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.






Report:

SECTION 3.19. Environmental Compliance. Except as expressly set forth in the
Annual





(a)Except as specified in Schedule 3.19, there are no claims, actions, suits, or
proceedings in respect of or affecting the Borrower or any of its Subsidiaries
(or any of their respective Properties) alleging potential liability or
responsibility for violation of, or otherwise relating to, any Environmental Law
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
pugetsoundenergy2017_image53.gif [pugetsoundenergy2017_image53.gif]Except as
specified in Schedule 3.19, the properties owned, leased or operated by the
Borrower and the Operating Companies do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require remedial action under, or (iii)



could give rise to liability under, Environmental Laws, which violations,
remedial actions and liabilities, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.


pugetsoundenergy2017_image54.gif [pugetsoundenergy2017_image54.gif]Except as
specified in Schedule 3.19, none of the Borrower or any of the Operating
Companies is undertaking, and has not completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


pugetsoundenergy2017_image55.gif [pugetsoundenergy2017_image55.gif]Except as
specified in Schedule 3.19, all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any of the Borrower or the Operating Companies
have been disposed of in a manner not reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.


pugetsoundenergy2017_image56.gif [pugetsoundenergy2017_image56.gif]Except as set
forth in Schedule 3.19, and except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, none of
the Borrower or any of the Operating Companies has contractually assumed, with a
Governmental Authority or otherwise, any liability or obligation under or
relating to any Environmental Law.


SECTION 3.20. Labor Disputes. No labor dispute with the Borrower or any of its
Subsidiaries exists or is imminent that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.21. Affiliate Transactions. Except as specified on Schedule 3.21 or
permitted by Section 6.06, no Borrower Group Member has, directly or indirectly,
entered into any transaction since June 30, 2017 or that is in effect on June
30, 2017 and that is otherwise permitted hereunder with or for the benefit of
any Affiliate.


SECTION 3.22. Intentionally Omitted.


SECTION 3.23. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or
(b)to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other Transactions will violate any Anti-Corruption
Law or applicable Sanctions.


SECTION 3.24. EEA Financial Institutions. Neither the Borrower nor any of its
Subsidiaries is an EEA Financial Institution.



ARTICLE IV


Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of any Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


pugetsoundenergy2017_image57.gif [pugetsoundenergy2017_image57.gif]The
Administrative Agent (or its counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.


pugetsoundenergy2017_image14.gif [pugetsoundenergy2017_image14.gif]The
Administrative Agent shall have received a favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Perkins Coie LLP, counsel for the Borrower, in form and substance reasonably
acceptable to the Administrative Agent, and covering such other matters relating
to the Borrower, the Financing Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.


pugetsoundenergy2017_image41.gif [pugetsoundenergy2017_image41.gif]The Lenders
shall have received (i) satisfactory audited consolidated financial statements
of the Borrower for the two most recent fiscal years ended prior to the
Effective Date as to which such financial statements are available, (ii)
satisfactory unaudited interim consolidated financial statements of the Borrower
for each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are publicly available and (iii) satisfactory financial
statement projections through and including the Borrower’s 2021 fiscal year,
together with such information as the Administrative Agent and the Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).


pugetsoundenergy2017_image58.gif [pugetsoundenergy2017_image58.gif]The
Administrative Agent shall have received (i) such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, the
Financing Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel and as further described in the list
of closing documents attached as Exhibit E and (ii) to the extent requested by
any of the Lenders, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti- money
laundering rules and regulations, including the USA PATRIOT Act.


pugetsoundenergy2017_image59.gif [pugetsoundenergy2017_image59.gif]The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02.


pugetsoundenergy2017_image38.gif [pugetsoundenergy2017_image38.gif]The
Administrative Agent shall have received evidence satisfactory to it that (i)
that certain Credit Agreement dated as of February 4, 2013 by and among the
Borrower, the lenders from time to time parties thereto and Wells Fargo Bank,
National Association, as administrative agent, as amended, has been terminated
and cancelled and all indebtedness thereunder shall have been fully repaid and
any and all liens thereunder, if any, shall have been terminated and released
and (ii) the proposed Credit Agreement dated on or about the date hereof by and
among the Parent, the lenders from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent, shall be effective prior to or
substantially concurrently with the effectiveness of this Agreement.



pugetsoundenergy2017_image47.gif [pugetsoundenergy2017_image47.gif]The
Administrative Agent, the Lenders and the Joint Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.


pugetsoundenergy2017_image35.gif [pugetsoundenergy2017_image35.gif][Reserved].


pugetsoundenergy2017_image10.gif [pugetsoundenergy2017_image10.gif]The
Administrative Agent (or its counsel) shall have received from each party
thereto such other documents listed on Exhibit E hereto.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


pugetsoundenergy2017_image36.gif [pugetsoundenergy2017_image36.gif]The
representations and warranties of the Borrower set forth in this Agreement shall
be true and correct in all material respects (other than to the extent qualified
by materiality or “Material Adverse Effect”, in which case, such representations
and warranties shall be true and correct) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (or to the extent that such representations and
warranties specifically refer to an earlier date, as of such earlier date).


pugetsoundenergy2017_image30.gif [pugetsoundenergy2017_image30.gif]At the time
of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower will, and will cause its Subsidiaries to:
SECTION 5.01. Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution each Lender):


pugetsoundenergy2017_image60.gif [pugetsoundenergy2017_image60.gif]as soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower or as otherwise earlier required by the SEC, from and after
the Effective Date, a consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report and opinion by any
firm of independent registered public accounting of nationally recognized
standing (or any other independent registered public accounting firm acceptable
to the Administrative Agent in its sole



discretion), which report and opinion shall be prepared in accordance with GAAP,
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP;


pugetsoundenergy2017_image61.gif [pugetsoundenergy2017_image61.gif]as soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower or as
otherwise earlier required by the SEC, from and after the Effective Date, an
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of each such fiscal quarter, and the related (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by an Authorized Officer as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;


pugetsoundenergy2017_image62.gif [pugetsoundenergy2017_image62.gif][reserved];


pugetsoundenergy2017c_image5.gif [pugetsoundenergy2017c_image5.gif]promptly
after the same become publicly available, notice of all registration statements,
regular periodic reports and press releases filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, or with any national securities exchange;


pugetsoundenergy2017_image63.gif [pugetsoundenergy2017_image63.gif]such other
information regarding the Borrower Group Members as the Administrative Agent or
any Lender may reasonably request for the Administrative Agent or such Lender to
carry out and be satisfied with the “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act or other checks required to be carried out by local regulatory authorities;
and


pugetsoundenergy2017_image64.gif [pugetsoundenergy2017_image64.gif]such other
information regarding the Borrower and its Subsidiaries as the Administrative
Agent or any Lender may reasonably request and which is reasonably available to
the Borrower and its Subsidiaries.


SECTION 5.02. Compliance Certificate. Deliver to the Administrative Agent, (for
prompt distribution to each Lender), (a) concurrently with any delivery of
financial statements under Section 5.01(a) or Section 5.01(b), a certificate of
an Authorized Officer (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.09, and (iii)
stating whether any change in GAAP applicable to the financial statements or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 4.01(c) or, if more recent, Section 5.01(a),
(and except as described in the financial statements provided pursuant to
Section 4.01(c), or Section 5.01(a) or Section 5.01(b)) and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (b) concurrently with any delivery of
financial statements under Section 5.01(a), a certificate of the accounting firm
that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default under Section 6.09 (which certificate may be limited to the extent
required by accounting rules or guidelines and in any event shall be limited to
Defaults insofar as they may relate to accounting matters).



SECTION 5.03. Notices. Promptly, but in any event within five (5) Business Days,
after the Borrower has obtained knowledge thereof and in the case of clauses (a)
through (d), unless prohibited by applicable Law, notify or deliver to the
Administrative Agent (for prompt notification or delivery to each Lender):


pugetsoundenergy2017_image65.gif [pugetsoundenergy2017_image65.gif]copies of any
written notice received by the Borrower regarding any actual or threatened
dispute, litigation, investigation, proceeding or suspension with respect to the
Borrower or any of its Subsidiaries by or before any court or any Governmental
Authority which could reasonably be expected to result in a Material Adverse
Effect;


pugetsoundenergy2017_image18.gif [pugetsoundenergy2017_image18.gif]copies of all
Material Notices and Material Communications received by the Borrower or any of
its Subsidiaries in connection with any material Contractual Obligation or from
any Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect;


pugetsoundenergy2017_image66.gif [pugetsoundenergy2017_image66.gif][reserved];


pugetsoundenergy2017_image58.gif [pugetsoundenergy2017_image58.gif]details of
any other events or circumstances that results in or would reasonably be
expected to result in a Material Adverse Effect;


pugetsoundenergy2017_image63.gif [pugetsoundenergy2017_image63.gif]details of
any Default or Event of Default; and


pugetsoundenergy2017_image67.gif [pugetsoundenergy2017_image67.gif]details of
each change to the Senior Debt Rating.


Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03(a), (b), (c), (d) or (e) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.
SECTION 5.04. Compliance with Laws.


pugetsoundenergy2017_image65.gif [pugetsoundenergy2017_image65.gif]The Borrower
will, and will cause each of its Subsidiaries to, comply with all applicable
laws, including, without limitation, ERISA and all other employee benefit laws
and shall from time to time obtain and renew, and shall comply with, each
Regulatory Approval as is or in the future shall be necessary for the operation
of its business under applicable Laws (except for any non-compliance which could
not reasonably be expected to result in a Material Adverse Effect).


pugetsoundenergy2017_image68.gif [pugetsoundenergy2017_image68.gif]The Borrower
and each Subsidiary of the Borrower shall not petition, request or take any
legal or administrative action that seeks to amend, supplement or modify any
Regulatory Approval in any material respect unless such amendment, supplement or
modification could not reasonably be expected to result in a Material Adverse
Effect. The Borrower shall promptly upon receipt by it or any of its
Subsidiaries or upon publication furnish to the Administrative Agent and each
Lender a copy (certified by an Authorized Officer of the Borrower) of each
amendment, supplement or modification to any such Regulatory Approval.


pugetsoundenergy2017_image69.gif [pugetsoundenergy2017_image69.gif]The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.


SECTION 5.05. Preservation of Existence, Etc. Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization, except as expressly permitted by Section 6.04; and (b) take
all reasonable action to maintain all rights, privileges (including its status
as validly existing), permits, licenses and franchises necessary in the normal
conduct



of its business, except such rights, privileges, permits, licenses or franchise
which, if not maintained, could not reasonably be expected to result in a
Material Adverse Effect.


SECTION 5.06. Compliance with Environmental Laws. Except as specified in
Schedule
3.19    and except, and in each case, to the extent that the failure to do so
could not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect: (i) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
with all applicable Environmental Laws and Environmental Permits; (ii) obtain
and renew all Environmental Permits reasonably necessary for its operations and
properties; and (iii) in each case to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action reasonably necessary to remove and
clean up all Hazardous Materials from any of its properties, to the extent
required by the requirements of all Environmental Laws.


SECTION 5.07. Maintenance of Properties; Ownership of Subsidiaries. Except as
contemplated by Schedule 5.07, and except to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect, (i)
maintain, preserve and protect all of its material Properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and (ii) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice.


SECTION 5.08. Maintenance of Insurance. Maintain insurance with financially
sound and reputable insurance companies with respect to all of its Properties
and assets, as is usually carried by companies engaged in similar business and
as is consistent with the prudent operation of its business; provided, however,
neither the Borrower nor any Borrower Group Member shall be prohibited from
self- insuring to the extent that such self-insurance is consistent with the
prudent operation of its business and companies engaged in similar businesses.


SECTION 5.09. Use of Proceeds. The Borrower shall use the proceeds of the Loans
for for general corporate purposes (other than Hostile Acquisitions). The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti- Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


SECTION 5.10. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of material Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.


SECTION 5.11. Cooperation. Perform such acts as are reasonably requested by the
Administrative Agent to carry out the intent of, and transactions contemplated
by, this Agreement and the other Financing Documents.


SECTION 5.12. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP



consistently applied shall be made of all material transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.


SECTION 5.13. Financing Documents; Material Documents.


pugetsoundenergy2017_image57.gif [pugetsoundenergy2017_image57.gif]Perform and
observe all of its covenants and obligations pursuant to any material
Contractual Obligation to which it is a party or pursuant to which it has any
obligations, except to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect;


pugetsoundenergy2017_image70.gif [pugetsoundenergy2017_image70.gif]Take all
reasonable and necessary action to prevent the termination or cancellation of
any Financing Document or other material Contractual Obligation in accordance
with the terms of such Financing Document or other material Contractual
Obligation or otherwise, except to the extent, in the case of any material
Contractual Obligation, that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; and


pugetsoundenergy2017_image66.gif [pugetsoundenergy2017_image66.gif]enforce
against the relevant party to a material Contractual Obligation (other than the
Lenders) such covenants of such material Contractual Obligation in accordance
with its terms, except to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.14. Maintenance of Ratings. From and after the Effective Date, the
Borrower will maintain monitored public ratings on its senior unsecured debt
from S&P, Moody’s and Fitch, except to the extent that any of such ratings
agencies cease to issue debt ratings generally.


SECTION 5.15. Inspection Rights. At any reasonable time and from time to time
upon reasonable notice (but no more than once at the Borrower’s expense in any
fiscal year so long as no Event of Default has occurred and is continuing),
permit or arrange for the Administrative Agent (and permit any Lender to
accompany the Administrative Agent), to examine and make copies of and abstracts
from the records and books of account of, and the properties of, the Borrower
and each of its Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and its Subsidiaries with the Borrower and its Subsidiaries and
their respective officers, directors and accountants (provided that (i) so long
as no Event of Default has occurred and is continuing, a representative of the
Borrower may be present for any communication with the independent public
accountants and (ii) the Borrower reserves the right to restrict access to any
generating facilities in accordance with reasonably adopted procedures relating
to safety and security, and to the extent reasonably requested to maintain
normal operations of the Borrower or any of its Subsidiaries).


ARTICLE VI


Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that
the Borrower shall not, nor shall it permit any of the Operating Companies, to:
SECTION 6.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its material Property, assets or revenues, whether now owned or hereafter
acquired, other than the following:


pugetsoundenergy2017_image71.gif [pugetsoundenergy2017_image71.gif]Liens for the
benefit of the Credit Parties pursuant to any Financing Document;


(i)    pugetsoundenergy2017_image72.gif [pugetsoundenergy2017_image72.gif]Liens
existing on the Effective Date and listed on Schedule 6.01(b) or (ii) Liens
securing any Existing Indebtedness contemplated by clause (b) of the definition
thereof; provided, in the



case of this clause (ii), that such Lien shall apply only to Property (whether
now owned or after-acquired) of a type that is subject to a Lien securing the
corresponding Existing Indebtedness referred to in clause
(a) of the definition thereof (including the proceeds thereof) and shall not
extend to any other Property;


pugetsoundenergy2017_image41.gif [pugetsoundenergy2017_image41.gif]Liens for
taxes, assessments or governmental charges imposed on the Borrower or any
Subsidiary or any of their property by any Governmental Authority which are not
yet due and payable or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the Borrower or such Subsidiary, to the
extent required by and in accordance with GAAP;


pugetsoundenergy2017_image16.gif [pugetsoundenergy2017_image16.gif]Liens of
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors, statutory liens of landlords or other like liens arising in the
ordinary course of business which secure amounts not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if Person to the extent required by and in accordance with
GAAP;


pugetsoundenergy2017c_image6.gif [pugetsoundenergy2017c_image6.gif]pledges or
deposits in the ordinary course of business (i) in connection with workers’
compensation, unemployment insurance and other social security legislation or
(ii) required to secure performance bids, tenders, trade contracts, performance
bonds, statutory obligations, leases, government contracts, surety and appeals
bonds, indemnity, performance or other similar bonds in connection with judicial
or administrative proceedings and other obligations of a like nature (exclusive
of obligations for borrowed money);


pugetsoundenergy2017_image67.gif [pugetsoundenergy2017_image67.gif]easements,
rights-of-way, licenses, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of any Borrower Group Member;


pugetsoundenergy2017_image34.gif [pugetsoundenergy2017_image34.gif]Liens
securing judgments that do not involve any material risk of forfeiture of any
assets of any of the Borrower Group Members or any Financing Document that do
not exceed
$50,000,000 in the aggregate (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and that within ten
(10) days are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP for the payment of
money not constituting an Event of Default under Section 7.01(k);


pugetsoundenergy2017_image35.gif [pugetsoundenergy2017_image35.gif]Liens
securing payment of Tax-Free Debt and credit enhancement obligations related to
such Tax-Free Debt; provided that (i) any claims in respect of the principal
balance of the obligations being secured thereby shall not exceed $250,000,000
in the aggregate at any time, and (ii) each such Lien shall extend only to the
property, and proceeds thereof, being financed by the Tax-Free Debt secured
thereby;


pugetsoundenergy2017_image73.gif [pugetsoundenergy2017_image73.gif]Liens for
purchase money security interests or Capital Lease Obligations which are secured
solely by the assets acquired (and proceeds and products thereof), up to
$150,000,000 in the aggregate; provided that such Lien arises prior to or within
60 days after such acquisition or the incurrence of such Capital Lease
Obligation;


pugetsoundenergy2017_image74.gif [pugetsoundenergy2017_image74.gif]zoning,
building and other generally applicable land use restrictions, which, in the
aggregate, do not in any case materially interfere with the ordinary conduct of
the business of the Borrower and the Operating Companies taken as a whole;


licenses of intellectual property entered into in the ordinary course of
business;



pugetsoundenergy2017_image75.gif [pugetsoundenergy2017_image75.gif]Liens that
have been placed by a third party on the fee title of leased real property or
property over which any Borrower Group Member has easement, license or similar
rights, and subordination or similar agreements relating thereto;


pugetsoundenergy2017_image76.gif [pugetsoundenergy2017_image76.gif]bankers’
liens, rights of setoff and other similar liens existing solely with respect to
cash and Cash Equivalents on deposit in one or more accounts maintained by any
Borrower Group Member arising in the ordinary course of business from netting
services, overdraft protection, Banking Services Obligations and otherwise in
connection with the maintenance of deposit, securities and commodities accounts;


pugetsoundenergy2017_image77.gif [pugetsoundenergy2017_image77.gif]Liens solely
on any cash earnest money or other deposits made by Borrower or any of its
Subsidiaries in connection with any Permitted Acquisition, letter of intent or
purchase agreement permitted hereunder;


pugetsoundenergy2017_image78.gif [pugetsoundenergy2017_image78.gif]purported
Liens evidenced by the filing of precautionary UCC financing statements relating
solely to operating leases of personal property or consignments or similar
arrangements entered into in the ordinary course of business;


pugetsoundenergy2017_image79.gif [pugetsoundenergy2017_image79.gif]Liens on (i)
insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto to the extent securing Indebtedness owed to any
Person providing property, casualty, business interruption or liability
insurance to the Borrower or any Operating Company of the Borrower so long as
such Indebtedness shall not be in excess of the unpaid costs of, and shall be
incurred only to defer the cost of, such insurance for the annual period in
which such Indebtedness is incurred and in any event, not in excess of
$5,000,000 in the aggregate at any time (“Permitted Premium Financing
Indebtedness”), (ii) dividends and rebates and other identifiable proceeds
therefrom which may become payable under insurance policies and loss payments
which reduce the incurred premiums on such insurance policies, (iii) rights
which may arise under state insurance guarantee funds relating to any such
insurance policy, in each case securing Permitted Premium Financing Indebtedness
and (iv) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business; provided, however, that claims in respect of such Liens shall not
exceed $5,000,000 at any time;


pugetsoundenergy2017_image80.gif [pugetsoundenergy2017_image80.gif]Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business;


pugetsoundenergy2017_image81.gif [pugetsoundenergy2017_image81.gif]Liens on
conservation investment assets as security for obligations incurred in financing
or refinancing bondable conservation investments in accordance with the laws of
the State of Washington;


pugetsoundenergy2017_image82.gif [pugetsoundenergy2017_image82.gif]any Lien
existing on any property or asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof pursuant to a Permitted
Acquisition (or on such Person’s assets) prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any other Subsidiary (other than the proceeds of such property
or assets), (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof and (iv) such Lien, together
with any other Liens incurred pursuant to this paragraph (s) shall not secure
Indebtedness or other obligations in excess of $250,000,000 in the aggregate;



pugetsoundenergy2017_image83.gif [pugetsoundenergy2017_image83.gif]other Liens
securing Indebtedness and other obligations in an aggregate amount not to exceed
$100,000,000 at any time;


pugetsoundenergy2017_image84.gif [pugetsoundenergy2017_image84.gif] Liens
securing the Borrower’s obligations arising pursuant to that certain Contracting
Party’s Agreement dated December 4, 2007 entered into between the Borrower and
Natural Gas Exchange, Inc. as amended and replaced from time to time solely to
the extent the aggregate amount of all such obligations thereunder shall not
exceed $50,000,000 at any time outstanding, and provided that such Liens shall
apply only to property or assets of the Borrower of the type securing such
obligations as of the date of this Agreement;


pugetsoundenergy2017_image85.gif [pugetsoundenergy2017_image85.gif]Liens
securing Indebtedness or arising in connection with Receivables Facilities,
provided, that the sum (without duplication) of all such Indebtedness, plus the
aggregate investment or claim held at any time by all purchasers, assignees or
other transferees of (or of interests in) receivables and other rights to
payment in all Receivables Facilities shall not at any time exceed $250,000,000;
and


pugetsoundenergy2017_image86.gif [pugetsoundenergy2017_image86.gif]Liens
pursuant to (i) the Borrower’s First and Refunding Mortgage, dated as of June 2,
1924 (as supplemented and amended, the “Existing 1924 Mortgage”), as described
therein, (ii) the Borrower’s Indenture of First Mortgage, dated as of April 1,
1957 (as supplemented and amended, the “Existing 1957 Mortgage”), as described
therein, (iii) the Borrower’s Indenture, dated as of December 1, 1997 (as
supplemented and amended, the “Existing 1997 Indenture”), as described therein,
and (iv) any replacement indenture in respect of the Existing 1924 Mortgage, the
Existing 1957 Mortgage or the Existing 1997 Indenture, and any supplements
thereto, so long as (1) any such Liens under any such replacement indenture
apply to the property or assets of the Borrower in a manner substantially
consistent with the terms of the Existing 1924 Mortgage, the Existing 1957
Mortgage or the Existing 1997 Indenture, as applicable, and (2) the borrowing
capacity and other restrictions on the Borrower’s ability to incur any
obligations under any such replacement indenture are substantially the same as
those set forth in the Existing 1924 Mortgage, the Existing 1957 Mortgage or the
Existing 1997 Indenture, as applicable;


SECTION 6.02. Dispositions.    Make any Disposition or enter into any agreement
to make any Disposition, except:


pugetsoundenergy2017_image87.gif [pugetsoundenergy2017_image87.gif]Dispositions
in the ordinary course of business (including Dispositions of obsolete or worn
out or surplus property no longer required or useful in the business or
operations of the Borrower or any of its Subsidiaries);


pugetsoundenergy2017_image30.gif [pugetsoundenergy2017_image30.gif]Dispositions
of assets and businesses specified on Schedule 5.07;
pugetsoundenergy2017_image88.gif
[pugetsoundenergy2017_image88.gif]pugetsoundenergy2017_image41.gif
[pugetsoundenergy2017_image41.gif]Dispositions of Investments in Cash
Equivalents in the ordinary course of business; Dispositions of assets which
individually or in the aggregate are less than 20% of the
Consolidated Tangible Net Assets as of the Effective Date and for which no less
than 80% of the proceeds received therefor are in cash or Cash Equivalents;


pugetsoundenergy2017_image59.gif [pugetsoundenergy2017_image59.gif]Dispositions
constituting a Lien permitted pursuant to Section 6.01;


pugetsoundenergy2017_image89.gif
[pugetsoundenergy2017_image89.gif]pugetsoundenergy2017_image90.gif
[pugetsoundenergy2017_image90.gif]the sale or issuance of any Subsidiary’s
Equity Interests to the Borrower; Dispositions of assets in connection with any
transaction permitted by Section 6.04;
pugetsoundenergy2017_image91.gif [pugetsoundenergy2017_image91.gif]assignments
and licenses of intellectual property or other intangibles of the Borrower Group
Members in the ordinary course of business;



pugetsoundenergy2017_image92.gif [pugetsoundenergy2017_image92.gif]any
Disposition of any asset or interest therein in exchange for utility plant,
equipment or other utility assets (other than notes or other obligations) in
each case equal to the fair market value (as determined in good faith by the
Borrower) of such asset or interest therein; provided, however, that the fair
market value of any such assets or interests Disposed of under this paragraph
(i) shall not exceed
$10,000,000 in the aggregate in any fiscal year;


pugetsoundenergy2017_image93.gif
[pugetsoundenergy2017_image93.gif]pugetsoundenergy2017_image94.gif
[pugetsoundenergy2017_image94.gif][reserved]; [reserved]; and
pugetsoundenergy2017_image95.gif [pugetsoundenergy2017_image95.gif]the sale,
assignment or other transfer of accounts receivable or other rights to payment
pursuant to any Receivables Facility.


In the case of any of the foregoing Dispositions, the Borrower and the
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
Disposition with the covenant contained in Section 6.09 recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such Disposition (and any related
repayment of Indebtedness) had occurred on the first day of each relevant period
for testing such compliance and, if the Net Cash Proceeds in respect of such
Disposition under clause (b), (d) or (j) of this Section 6.02 exceeds 5% of
total assets of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to Section
4.01(c) and 5.01(a), the Borrower shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Borrower to such effect,
together with all relevant financial information, statements and projections
requested by the Administrative Agent.


SECTION 6.03. Investments. Make or hold any Investments, except:


pugetsoundenergy2017_image96.gif
[pugetsoundenergy2017_image96.gif]pugetsoundenergy2017_image97.gif
[pugetsoundenergy2017_image97.gif]Investments by the Borrower or an Operating
Company in cash and Cash Equivalents; Investments by the Borrower in Interest
Hedging Agreements;
pugetsoundenergy2017_image41.gif [pugetsoundenergy2017_image41.gif]Investments
by the Borrower or any Operating Company in Other Hedging Agreements entered
into in the ordinary course of business and not for speculative purposes;


pugetsoundenergy2017_image16.gif [pugetsoundenergy2017_image16.gif]Intercompany
Loans from the Borrower to any Operating Company;


pugetsoundenergy2017_image23.gif [pugetsoundenergy2017_image23.gif]Equity
Interests in (x) Subsidiaries in existence on the date hereof, (y) Operating
Companies acquired or created after the Effective Date in connection with
Permitted Acquisitions, and (z) Subsidiaries consisting of Immaterial
Subsidiaries;


pugetsoundenergy2017_image38.gif [pugetsoundenergy2017_image38.gif]Permitted
Acquisitions;


pugetsoundenergy2017_image47.gif [pugetsoundenergy2017_image47.gif]Investments
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, customers and supplies, in each case
in the ordinary course of business;


pugetsoundenergy2017_image98.gif [pugetsoundenergy2017_image98.gif]extensions of
trade credit in the ordinary course of business;


pugetsoundenergy2017_image99.gif [pugetsoundenergy2017_image99.gif]Investments
made as a result of the receipt of non-cash consideration from a Disposition in
compliance with Section 6.02;



pugetsoundenergy2017_image74.gif [pugetsoundenergy2017_image74.gif]Investments
made by any Person that becomes a Subsidiary after the date hereof; provided
that such Investment exists at the time such Person becomes a Subsidiary and are
not made in contemplation of or in connection with such Person becoming a
Subsidiary;


pugetsoundenergy201_image100.gif [pugetsoundenergy201_image100.gif]loans and
advances made in the ordinary course of business to their respective employees,
officers and directors so long as the aggregate principal amount thereof at any
time outstanding (excluding temporary advances in the ordinary course of
business) shall not exceed
$3,000,000;


pugetsoundenergy201_image101.gif [pugetsoundenergy201_image101.gif]Investments
existing on the date hereof and identified on Schedule 6.03(l); and


pugetsoundenergy201_image102.gif [pugetsoundenergy201_image102.gif]in addition
to Investments permitted by clauses (a) through (l) above so long as no Default
or Event of Default shall exist immediately prior thereto or after giving effect
thereto, additional Investments so long as the aggregate amount invested, loaned
or advanced pursuant to this clause (m) does not exceed $100,000,000 in the
aggregate at any time outstanding.


SECTION 6.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for (a) Permitted
Acquisitions, (b) Dispositions permitted under Section 6.02, (c) the liquidation
or dissolution of any Immaterial Subsidiary and (d) if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (i) the merger, amalgamation or consolidation
of any Borrower Group Member into or with the Borrower in a transaction in which
the Borrower is the surviving corporation, and (ii) the merger, amalgamation or
consolidation of any Borrower Group Member into or with any other Borrower Group
Member or the liquidation or dissolution of any Borrower Group Member (other
than the Borrower) into any other Borrower Group Member; provided, however, that
in any merger or amalgamation or consolidation involving the Borrower or any
liquidation or dissolution of any Borrower Group Member into the Borrower, the
Borrower shall be the surviving corporation.


SECTION 6.05. Nature of Business. (a) Engage in any line of business
substantially different from those lines of business conducted by the Borrower
Group Members on the Effective Date or in connection with any Permitted
Acquisition or any business reasonably related, complimentary or ancillary
thereto.


pugetsoundenergy201_image103.gif [pugetsoundenergy201_image103.gif]In the case
of the Borrower from and after the Effective Date, conduct, transact or
otherwise engage in any business or operations other than those reasonably
related to (A) its ownership of the Equity Interests of its Subsidiaries, (B)
the maintenance of its legal existence, (C) the performance of this Agreement
and the other Financing Documents, and (D) any transaction that the Borrower is
expressly permitted to enter into or consummate under this Agreement.


pugetsoundenergy2017_image41.gif [pugetsoundenergy2017_image41.gif]Terminate or
amend, waive, modify or supplement any of the provisions of its Organizational
Documents or consent to any such termination, amendment, waiver, modification or
supplement, unless any of the foregoing actions could not reasonably be expected
to result in a Material Adverse Effect.


SECTION 6.06. Transactions with Affiliates; Management Fees. (a) Enter into any
transaction of any kind with any Affiliate (including Affiliate Service
Agreements), whether or not in the ordinary course of business, other than (i)
on terms substantially as favorable to the Borrower Group Member as would be
obtainable by such Borrower Group Member at the time in a comparable arm’s-
length transaction with a Person other than an Affiliate, (ii) Intercompany
Loans to the extent permitted



under Section 6.03, (iii) as approved or required by any Governmental Authority
or as required by applicable Law, and (iv) the payment of Management Fees
permitted by clause (b) below.


pugetsoundenergy201_image104.gif [pugetsoundenergy201_image104.gif]Pay any
Management Fees or enter into or permit to exist any agreement or arrangement
for the payment of Management Fees, unless such fees are expressly subordinated
to the Obligations on the terms set forth in Exhibit M.


SECTION 6.07. Accounting Changes. Make any change in its fiscal year except to
the extent required by applicable Law and/or GAAP. In such event, the Borrower
may, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year arising as a result of such
change in applicable Law.


SECTION 6.08. Restrictive Agreements. Directly or indirectly, enter into, or
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon
(a)the ability of any Borrower Group Member to create, incur or permit to exist
any Lien upon any of its material Property or assets (except as permitted under
Section 6.01), or (b) the ability of the Borrower or any other wholly-owned
Subsidiary to pay dividends or other distributions with respect to, or to return
capital in respect of its common Equity Interests or to make or repay loans or
advances to any Borrower Group Member or to Guarantee Indebtedness of any
Borrower Group Member; provided that the foregoing shall not apply to:


(i)    prohibitions, restrictions and conditions imposed by applicable Laws, any
Governmental Authority or this Agreement;
(ii)    prohibitions, restrictions and conditions identified on Schedule 3.14 or
otherwise resulting from or relating to Existing Indebtedness (without
amendment, modification or waiver, other than in connection with Permitted
Refinancing Indebtedness) or prohibitions, restrictions and conditions not more
restrictive taken as a whole than such provisions in agreements entered into
after the Effective Date to evidence or govern Indebtedness that is permitted by
this Agreement;
(iii)    provisions of the type described in clause (a) above imposed by the
holder of any Lien permitted by Section 6.01(d), (e), (h), (i), (m), (n), (r)
and (s) but solely with respect to the property purported to be encumbered by
such Lien;
(iv)    any agreement in effect at the time any Person becomes a Subsidiary
pursuant to a Permitted Acquisition and not in contemplation of, or in
connection with, such Person becoming a Subsidiary and only relating to or in
connection with the Property or assets of such Person (and any extensions,
renewals, or replacements of such agreement so long as any restrictions and
conditions in such extended, renewed or replaced agreement are not more
restrictive than the applicable original agreement or extend to additional
Property);
(v)    customary restrictions and conditions contained in agreements relating to
any Disposition of any asset or property; provided that such restrictions and
conditions only apply to the asset or property to be sold, assigned or
transferred and such sale, assignment or transfer is permitted by Section 6.02;
and
(vi)    customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business.
SECTION 6.09. Financial Covenant.



pugetsoundenergy201_image105.gif [pugetsoundenergy201_image105.gif]Maximum
Leverage Ratio. The Borrower will not permit the Leverage Ratio to be greater
than 0.65 to 1.00 at any time.


SECTION 6.10. Preservation of Rights. Assign, cancel, terminate, waive any
material default under, material breach of or material right under, or
materially amend, supplement or modify or give any material consent under
(including any consent or assignment of), any Financing Document or material
Contractual Obligation, except, other than in the case of any Financing
Document, to the extent that any such action would not reasonably be expected to
result in a Material Adverse Effect.




ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


pugetsoundenergy2017_image43.gif [pugetsoundenergy2017_image43.gif]the Borrower
shall fail to pay (i) any principal of any Loan when and as the same shall
become due or (ii) any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable (and such failure
under this clause (ii) shall continue unremedied for a period of one (1)
Business Day), in each case, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


pugetsoundenergy2017_image14.gif [pugetsoundenergy2017_image14.gif]the Borrower
shall fail to pay any interest on any Loan or any fee or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement or any other Financing Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days;


pugetsoundenergy201_image106.gif [pugetsoundenergy201_image106.gif]any
representation or warranty made or deemed made by or on behalf of the Borrower
or any Subsidiary in or in connection with this Agreement or any other Financing
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Financing Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


pugetsoundenergy201_image107.gif [pugetsoundenergy201_image107.gif]the Borrower
shall fail to observe or perform any covenant, condition or agreement contained
in Section 5.03(e), 5.05 or 5.09 or in Article VI (other than Sections 6.05(a),
6.05(b), 6.06 and 6.07);


pugetsoundenergy201_image108.gif [pugetsoundenergy201_image108.gif]The Borrower
or any Subsidiary fails to perform or observe any other covenant, condition or
agreement (not specified in clauses (a), (b) or (d) of this Article VII)
contained in any Financing Document on its part to be performed or observed and
such failure continues for thirty
(30) days after notice thereof to the Borrower by the Administrative Agent or
the Borrower having knowledge thereof; provided that if such failure is capable
of remedy but by its nature cannot reasonably be cured within such period, the
Borrower shall have such additional time not exceeding an additional sixty (60)
days as may be necessary to cure such failure so long as the Borrower is
proceeding diligently to cure such failure and such additional cure period could
not reasonably be expected to result in a Material Adverse Effect;


pugetsoundenergy2017_image67.gif [pugetsoundenergy2017_image67.gif]the Borrower
or any Subsidiary shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material
Indebtedness/Material Swap Obligation,



when and as the same shall become due and payable (after giving effect to any
applicable grace or cure period);


pugetsoundenergy201_image109.gif [pugetsoundenergy201_image109.gif]any event or
condition occurs that results in any Material Indebtedness/Material Swap
Obligation becoming due prior to its scheduled maturity (other than Swap
Agreements which become due as a result of the voluntary prepayment of
referenced debt described in such Swap Agreements) or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness/Material Swap Obligation or any trustee or
agent on its or their behalf to cause any Material Indebtedness/Material Swap
Obligation to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;


pugetsoundenergy2017_image35.gif [pugetsoundenergy2017_image35.gif]an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Subsidiary (other than any Immaterial Subsidiary) or its debts,
or of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary (other than
any Immaterial Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered;


pugetsoundenergy201_image110.gif [pugetsoundenergy201_image110.gif]the Borrower
or any Subsidiary (other than any Immaterial Subsidiary) shall
(i)voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than any Immaterial Subsidiary) or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;


(i)    pugetsoundenergy201_image111.gif [pugetsoundenergy201_image111.gif]the
Borrower or any Subsidiary (other than any Immaterial Subsidiary) shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due or
(ii)    any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of the
Borrower and its Subsidiaries (other than any Immaterial Subsidiary), taken as a
whole, and is not released, vacated or fully bonded within thirty (30) days
after its issue or levy;


pugetsoundenergy201_image112.gif [pugetsoundenergy201_image112.gif]one or more
judgments for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer has been notified of such judgment or order and has not
denied coverage) shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;


pugetsoundenergy201_image113.gif [pugetsoundenergy201_image113.gif]an ERISA
Event shall have occurred that, in the reasonable opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;



pugetsoundenergy2017_image76.gif [pugetsoundenergy2017_image76.gif]a Change in
Control shall occur;


pugetsoundenergy201_image114.gif [pugetsoundenergy201_image114.gif]the
occurrence of any “default”, as defined in any Financing Document (other than
this Agreement) or the breach of any of the terms or provisions of any Financing
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided; or


pugetsoundenergy201_image115.gif [pugetsoundenergy201_image115.gif]any material
provision of any Financing Document for any reason ceases to be valid, binding
and enforceable in accordance with its terms (or the Borrower or any Subsidiary
shall challenge the enforceability of any Financing Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Financing Documents has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms);


pugetsoundenergy201_image116.gif [pugetsoundenergy201_image116.gif]at any time,
any financial statements to be delivered pursuant to Section 5.01 shall be
qualified by the auditors and such qualification could reasonably be expected to
result in a Material Adverse Effect; or


pugetsoundenergy201_image117.gif [pugetsoundenergy201_image117.gif]the
termination, transfer, revocation or modification of any material contracts or
leases to which the Borrower or any Subsidiary is a party, the result of which
could reasonably be expected to result in a Material Adverse Effect and such
termination, transfer, revocation or modification remains in effect for a period
of more than thirty (30) days after the occurrence thereof;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Financing
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or
(i)of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other
Financing Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Financing Documents or at law or equity.


ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Financing
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Financing Documents, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and neither the Borrower nor any Operating Company shall have rights as a
third party beneficiary of any of such provisions. It is



understood and agreed that the use of the term “agent” herein or in any other
Financing Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Financing Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Financing
Documents that the Administrative Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02); provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Finance Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Financing Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Financing Document,
(ii)the contents of any certificate, report or other document delivered
hereunder or in connection with any Financing Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Financing Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Financing Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Financing Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.



The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in the United States, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Any resignation by Mizuho, as Administrative Agent pursuant to this Article
shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender
and
(ii) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other
Financing Documents.
Each Lender and each Issuing Bank expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrower and any Operating Company, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any arranger
of this credit facility or any other Lender or any of their respective Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
and each Issuing Bank also acknowledges that it shall, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment hereto or any other Lender or any of their respective Related
Parties and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Financing Document or any related
agreement or any document furnished hereunder or thereunder and deciding whether
or to the extent to which it will continue as a Lender or assign or otherwise
transfer its rights, interests and obligations hereunder.



None of the Lenders, if any, identified in this Agreement as a Syndication
Agent, Co- Documentation Agent, Joint Lead Arranger or Joint Bookrunner shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as
Syndication Agent or Co-Documentation Agents, as applicable, as it makes with
respect to the Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In the case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
pugetsoundenergy2017_image43.gif [pugetsoundenergy2017_image43.gif]to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, LC Exposure and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16,
2.17
and 9.03) allowed in such judicial proceeding; and



pugetsoundenergy201_image103.gif [pugetsoundenergy201_image103.gif]collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Financing Documents (including under Section 9.03).




ARTICLE IX


Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(i)    if to the Borrower, to it at Puget Sound Energy, Inc., 10885 NE 4th
Street, Suite 1200, Bellevue, Washington 98004-5591, Attention of Treasurer,
(Telecopy No. (425) 462-3490), (Telephone No.(425) 457-5475);



(ii)    if to the Administrative Agent, to it at Mizuho Bank, Ltd., 1800 Plaza
Ten, Harborside Financial Center, Jersey City, NJ 07311 Attention of Nobu Sakyo,
(Telephone No.
(201) 626-9599), (Email: lau_agent@mizuhocbus.com);
(iii)    if to the Swingline Lender, to it at Mizuho Bank, Ltd., Mizuho Bank,
Ltd., 1800 Plaza Ten, Harborside Financial Center, Jersey City, NJ 07311
Attention of Nobu Sakyo, (Telephone No. (201) 626-9599), (Email:
lau_agent@mizuhocbus.com); and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).


pugetsoundenergy201_image118.gif [pugetsoundenergy201_image118.gif]Notices and
other communications to the Lenders hereunder may be delivered or furnished
using Electronic Systems pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient, at its
e-mail address as described in the foregoing clause (i), of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.


pugetsoundenergy2017_image21.gif [pugetsoundenergy2017_image21.gif]Any party
hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.


pugetsoundenergy2017c_image5.gif [pugetsoundenergy2017c_image5.gif]Electronic
Systems.


(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or



other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of Communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any of its Affiliates pursuant to any Financing Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Financing Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Financing Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.


pugetsoundenergy201_image119.gif [pugetsoundenergy201_image119.gif]Except as
provided in Section 2.14(c) with respect to alternate rates of interest, Section
2.20 with respect to an Incremental Term Loan Amendment and in Section 2.22 with
respect to the extension of the then-existing Maturity Date, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby,
(iv) change Section 2.18(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.21 shall require
the consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender); provided further, that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between the Borrower and any



Issuing Bank regarding the respective rights and obligations between the
Borrower and such Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
applicable Issuing Bank, respectively. Notwithstanding the foregoing, no consent
with respect to any amendment, waiver or other modification of this Agreement
shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.


pugetsoundenergy201_image106.gif
[pugetsoundenergy201_image106.gif]Notwithstanding the foregoing (but subject to
the limitations set forth in Sections 9.02(b)(i), 9.02(b)(ii) and 9.02(b)(iii)),
this Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Financing Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.


pugetsoundenergy2017_image58.gif [pugetsoundenergy2017_image58.gif][Reserved].


pugetsoundenergy2017_image23.gif [pugetsoundenergy2017_image23.gif]If, in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender” or “each Lender directly affected thereby,” the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash at par the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrower shall pay to such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.


pugetsoundenergy201_image120.gif
[pugetsoundenergy201_image120.gif]Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Financing
Documents to cure any ambiguity, omission, mistake, defect or inconsistency.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Financing
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or



any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Financing Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


pugetsoundenergy201_image121.gif [pugetsoundenergy201_image121.gif]The Borrower
shall indemnify the Administrative Agent, each Issuing Bank, each Lender and
each Joint Lead Arranger, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
penalties and related expenses, including the fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Financing Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any of its
Affiliates or its or their respective equity holders, Affiliates, creditors or
any other third Person and whether is based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, penalties or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or the material breach in bad faith by any Indemnitee of its
express obligations hereunder pursuant to a claim initiated by Borrower. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.


pugetsoundenergy201_image122.gif [pugetsoundenergy201_image122.gif]To the extent
that the Borrower fails to pay any amount required to be paid by it to the
Administrative Agent, any Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, and each Lender agrees to pay to the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.


pugetsoundenergy201_image123.gif [pugetsoundenergy201_image123.gif]To the extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee (i) except to the extent a court of competent
jurisdiction determines in a final and nonappealable judgment that such damage
is the result of such Indemnitiee’s gross negligence or willful misconduct or
the material breach in bad faith by any Indemnitee of its express obligations
hereunder pursuant to a claim initiated by the Borrower, for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out



of, in connection with, or as a result of, this Agreement, any other Financing
Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.


pugetsoundenergy2017_image59.gif [pugetsoundenergy2017_image59.gif]All amounts
due under this Section shall be payable not later than fifteen (15) days after
written demand therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)the Borrower (provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)
the Administrative Agent; and

(C)
the Issuing Banks;

provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted and
(y)
any assignment made in violation of this proviso shall be void ab initio.

(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Commitments and Revolving Loans) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided



that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non- public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E)    without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or
(c)
an entity or an Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(ii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent demonstrable error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a



Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(iv)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, Issuing Banks or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Financing Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United



States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent demonstrable error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement or any other Financing Document is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Financing Document
or any provision hereof or thereof.


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Financing Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.



SECTION 9.07. Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Financing Documents and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


pugetsoundenergy201_image124.gif [pugetsoundenergy201_image124.gif]The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in the Borough of Manhattan and of the United States District Court for
the Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Financing Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Financing Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other
Financing Document against the Borrower or its properties in the courts of any
jurisdiction.


pugetsoundenergy2017_image62.gif [pugetsoundenergy2017_image62.gif]The Borrower
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Financing Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


pugetsoundenergy2017_image58.gif [pugetsoundenergy2017_image58.gif]Each party to
this Agreement irrevocably consents to service of process in the manner provided
for notices in Section 9.01. Nothing in this Agreement or any other Financing
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO
(A)CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY



HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B)ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or required by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Financing Document or any suit, action or proceeding
relating to this Agreement or any other Financing Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING PROVINCIAL, FEDERAL AND STATE SECURITIES LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE LEVEL



INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER, ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.


SECTION 9.14. Intentionally Omitted.


SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Financing
Document), the Borrower acknowledges and agrees that: (i)
(A)the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and each Credit Party and its Affiliates, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Financing
Documents; (ii) (A) each of the Credit Parties and their Affiliates is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Credit Party or any of its Affiliates has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Financing Documents; and (iii) each of the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Credit Party or any of its Affiliates has any obligation to disclose any of
such interests to the Borrower or its Affiliates. The Borrower hereby agrees
that it will not assert any claim against any Credit Party based on an alleged
breach of agency or fiduciary duty in connection with this Agreement or any
aspect of any transaction contemplated hereby.


SECTION 9.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement,



arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Financing Document may be subject to the Write- Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


pugetsoundenergy2017_image65.gif [pugetsoundenergy2017_image65.gif]the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


pugetsoundenergy2017_image14.gif [pugetsoundenergy2017_image14.gif]the effects
of any Bail-In Action on any such liability, including, if applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Financing Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature Pages Follow]

















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




PUGET SOUND ENERGY, INC.
as the Borrower










hief Financial Officer




















































































Signature Page to
Credit Agreement (Puget Sound Energy, Inc.)



MIZUHO BANK, LTD.,
pugetsoundenergy201_image126.gif [pugetsoundenergy201_image126.gif]as a Lender
and as the Administrative Agent By:



JPMORGAN CHASE BANK, N.A.,
pugetsoundenergy201_image127.jpg [pugetsoundenergy201_image127.jpg]as a Lender




By:


Name: Helen D. Davis Title: Executive Director



EXPORT DEVELOPMENT CANADA,
as a Lend r By:
Name:GUilleOFfci
Title:    Director
Power & Utilities
Structured & Project Finance
By:    Gfu-6 LL    '
Name: Patricia Bentolila
Title:
Senior Project Finance Manager Power & Utilities

Structured & Project Finance




Export Development Canada 150 Slater Street
Ottawa, Ontario Canada -Kl A 1K3


Patricia Bentolila
Tel.: +1-613-697-6937
Pbentolila@edc.ca



COBANK, ACB,
as a Lender
91!&


By:
Name: JOBatchelder
Title: Vice President
















































































Signature Page to
Credit Agreenzent
(Puget Sound Energy, Inc.)



BANK OF AMERICA, N.A.,




By:



BARCLAYS BANK PLC,
pugetsoundenergy201_image129.gif [pugetsoundenergy201_image129.gif]as a Lender
By:



THE BANK OF NOVA SCOTIA,
as a Lender




By:

Q1Afl
Name: David Dewar
Title: Director















U.S. BANK NATIONAL ASSOCIATION,
pugetsoundenergy201_image130.gif [pugetsoundenergy201_image130.gif]as a Lender


By: Name: Title:



MUFG UNION BANK, N.A.,
as a Lender


pugetsoundenergy201_image131.jpg [pugetsoundenergy201_image131.jpg]By:



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
.s&r








Title: Vice President


OCT. 24. 20 1 7 8: 20AM    N R U C F C    NO. 595






NATIONAL COOPERATIVE SERVICES CORPORATION
as a Lender




w;.,,
Title:    Assistant Secretary-Treasurer




























































































Signature Pcige to Credit Agreement
(Puget Sound Energy, Inc.)


•

p.    I



CANDIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender










By:    pugetsoundenergy201_image132.jpg [pugetsoundenergy201_image132.jpg]
Name:
Title:    Gordon R. Eadon
Authorized Signatory
















By: Name: Title:








shua Hogarth
uthorized Signatory




















































Signature Page to Credit Agreement
(Puget Sound Energy, Inc.)





KEYBANK NATIONAL ASSOCIATION,
as a Lender    al
By:
Name: Keven D. Smith
Title: Senior Vice President


















































































Signature Page to Credit Agreement
(Puget Sound Energy. Inc.)



pugetsoundenergy201_image134.jpg [pugetsoundenergy201_image134.jpg]ROYAL
BANK    F CANADA,




By:
Name: Eric D. Koppelson Title: Authorized Signatory






















































































Signature Page to Credit Agreement
(Puget Sound Energy, Inc.)



TD BANK, N.A.,
as a Lender




Name: Betty C
By    $
Title: Senior Vice President






















































































Signature Page to Credit Agreement
(Puget Sound Energy, Inc.)



SCHEDULE 2.01 COMMITMENTS
Lender
Commitment ($)
Mizuho Bank, Ltd.
53,225,806.46
JPMorgan Chase Bank, N.A.
53,225,806.45
Export Development Canada
89,516,129.03
CoBank, ACB
72,580,645.16
Bank of America, N.A.
53,225,806.45
Barclays Bank PLC
53,225,806.45
The Bank of Nova Scotia
53,225,806.45
U.S. Bank National Association
53,225,806.45
MUFG Union Bank, N.A.
53,225,806.45
Wells Fargo Bank, National Association
53,225,806.45
National Cooperative Services Corporation
50,000,000.00
Canadian Imperial Bank of Commerce, New York Branch
40,524,193.55
KeyBank National Association
40,524,193.55
Royal Bank of Canada
40,524,193.55
TD Bank, N.A.
40,524,193.55
Aggregate Commitments
$
800,000,000






EXHIBIT A ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:







2.
Assignee:





[and is an Affiliate/Approved Fund of [identify Lender]1]





3.
Borrower:        Puget Sound Energy, Inc., a Washington corporation



4.
Administrative Agent:    Mizuho Bank, Ltd., as the administrative agent under
the Credit

Agreement


5.
Credit Agreement:    The Credit Agreement dated as of October 25, 2017 among
Puget Sound

Energy, Inc., the Lenders parties thereto and Mizuho Bank, Ltd., as
Administrative Agent






1 Select as applicable.



6.
Assigned Interest:









Facility Assigned1
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date:

    , 20

[TO BE INSERTED BY ADMINISTRATIVE AGENT



AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]






The terms set forth in this Assignment and Assumption are hereby agreed to:






ASSIGNOR


[NAME OF ASSIGNOR]




By:
Title:



ASSIGNEE


[NAME OF ASSIGNEE]




By:
Title:



























1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Tranche A Term Loan Commitment”, “Tranche B Term Loan Commitment”,
etc.).
2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.









[Consented to and Accepted:


MIZUHO BANK, LTD., as Administrative Agent






By:    


Name: Title:





[    ], as an Issuing Bank




By:    


Name: Title:]4


[Consented to:


PUGET SOUND ENERGY, INC.






By:    


Name: Title: ]5

















































4 To be added only if the consent of the Administrative Agent and the Issuing
Banks is required by the terms of the Credit Agreement.
5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



ANNEX I
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment



and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



EXHIBIT B [RESERVED]



EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT




INCREASING    LENDER    SUPPLEMENT,    dated    

,    20

(this



“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of October 25, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Puget Sound
Energy, Inc. (the “Borrower”), the Lenders party thereto and Mizuho Bank, Ltd.,
as administrative agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment and/or
to participate in such a tranche;


WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.20;
and


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;


NOW, THEREFORE, each of the parties hereto hereby agrees as follows:


1.The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Revolving Commitment increased


by $[
$[

], thereby making the aggregate amount of its total Commitment equal to
].





2.The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.






herein.
3.

Terms defined in the Credit Agreement shall have their defined meanings when
used






4.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.


5.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


[INSERT NAME OF INCREASING LENDER]




By:_ Name: Title:




Accepted and agreed to as of the date first written above: PUGET SOUND ENERGY,
INC.


By:_ Name: Title:


Acknowledged as of the date first written above: MIZUHO BANK, LTD.
as Administrative Agent




By:_ Name: Title:














































2



EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT




AUGMENTING    LENDER    SUPPLEMENT,    dated    

,    20

(this



“Supplement”), to the Credit Agreement, dated as of October 25, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Puget Sound Energy, Inc. (the “Borrower”), the
Lenders party thereto and Mizuho Bank, Ltd., as administrative agent (in such
capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and


WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;


NOW, THEREFORE, each of the parties hereto hereby agrees as follows:


1.The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Revolving
Commitment of $[    ].


2.The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.






follows:
3.

The undersigned’s address for notices for the purposes of the Credit Agreement
is as






[    ]
[    ]
[    ]


4.The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.




herein.
5.

Terms defined in the Credit Agreement shall have their defined meanings when
used






6.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.


7.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





ARTICLE I.    IN WITNESS WHEREOF, each of the undersigned has caused this
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.


[INSERT NAME OF AUGMENTING LENDER]




By: Name: Title:




Accepted and agreed to as of the date first written above: PUGET SOUND ENERGY,
INC.


By:_ Name: Title:


Acknowledged as of the date first written above: MIZUHO BANK, LTD.
as Administrative Agent




By:_ Name: Title:



EXHIBIT E
LIST OF CLOSING DOCUMENTS PUGET SOUND ENERGY, INC. CREDIT FACILITY
October 25, 2017


LIST OF CLOSING DOCUMENTS1


A.
LOAN DOCUMENTS



1.
Credit Agreement (the “Credit Agreement”) by and among Puget Sound Energy, Inc.,
a Washington corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and Mizuho Bank, Ltd., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $800,000,000.



SCHEDULES


Schedule 1.01(a)    –    Existing Indebtedness Schedule
1.01(b)    –    Permitted Holders Schedule 2.01        –    Commitments Schedule
3.04        –    Regulatory Approvals Schedule 3.13(a)        –    Subsidiaries
Schedule 3.13(b)    –    Subsidiaries’ Jurisdictions of Organization Schedule
3.14    –    Existing Dividend Restrictions
Schedule 3.15    –    Litigation
Schedule 3.19    –    Environmental Matters Schedule 3.21    –    Affiliate
Transactions Schedule 5.07    –    Properties and Assets Schedule
6.01(b)    –    Existing Liens Schedule 6.03(l)    –    Investments


EXHIBITS


Exhibit A    –    Form of Assignment and Assumption
Exhibit B    –    [Reserved]
Exhibit C    –    Form of Increasing Lender Supplement Exhibit D    –    Form of
Augmenting Lender Supplement Exhibit E    –    List of Closing Documents
Exhibit F    –    Form of Revolving Loan Note
Exhibit G-1    –    Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit G-2    –    Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)




1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



Exhibit G-3    –    Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Not Partnerships)
Exhibit G-4    –    Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)
Exhibit H    –    [Reserved]
Exhibit I    –    [Reserved]
Exhibit J    –    Form of Solvency Certificate
Exhibit K    –    [Reserved]
Exhibit L    –    [Reserved]
Exhibit M    –    Terms of Subordination




2.
Notes, if any, executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.



B.
CORPORATE DOCUMENTS



3.
Certificate of the Secretary or an Assistant Secretary of the Borrower in his or
her capacity as such officer certifying (i) that there have been no changes in
the Certificate of Incorporation or other charter document of the Borrower, as
attached thereto and as certified as of a recent date by the Secretary of State
(or analogous governmental entity) of the State of Washington, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws, as
attached thereto, of the Borrower as in effect on the date of such
certification, (iii) resolutions of the board of directors of the Borrower
authorizing the execution, delivery and performance of each Loan Document and
(iv) the names and true signatures of the incumbent officers of the Borrower
authorized to sign the Loan Documents and authorized to request a Borrowing
under the Credit Agreement.



4.
Certificate of Existence for the Borrower from the Secretary of State of the
State of Washington.



C.
OPINION



5.
Opinion of Perkins Coie, counsel for the Borrower.



D.
CLOSING CERTIFICATES AND MISCELLANEOUS



6.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower in his or her capacity as such officer certifying the following:
(i) all of the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct and (ii) no Default or Event of Default
has occurred and is then continuing.



7.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Existing Credit Agreement shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Loans).













2



EXHIBIT F
FORM OF REVOLVING LOAN NOTE


REVOLVING LOAN NOTE


$    [DATE]


FOR VALUE RECEIVED, the undersigned, PUGET SOUND ENERGY, INC., a Washington
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [LENDER NAME] (the “Lender”) the aggregate unpaid principal amount of
all Revolving Loans made by the Lender to the Borrower pursuant to the “Credit
Agreement” (as defined below) on the Maturity Date or on such earlier date as
may be required by the terms of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Credit Agreement.


The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.


At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Loans) or the
amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Obligations of the undersigned Borrower
hereunder or under the Credit Agreement.


This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of October 25, 2017 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and Mizuho Bank, Ltd., as Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Revolving Loans by the Lender to the undersigned Borrower from
time to time in an aggregate amount not to exceed at any time outstanding such
Lender’s Revolving Commitment, the indebtedness of the undersigned Borrower
resulting from each such Revolving Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.


Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.






York.

This Note shall be construed in accordance with and governed by the law of the
State of New





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



PUGET SOUND ENERGY, INC.




By: Name: Title:






































































































Signature Page to Note





SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS










Date




Amount of Loan




Interest Period/Rate
Amount of Principal Paid or Prepaid


Unpaid Principal Balance




Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT G-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of October
25, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Puget Sound
Energy, Inc. (the “Borrower”), the Lenders party thereto and Mizuho Bank, Ltd.,
as administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:_ Name: Title:




Date:

_, 20[ ]



EXHIBIT G-2
FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of October 25, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Puget Sound Energy, Inc. (the “Borrower”), the Lenders party
thereto and Mizuho Bank, Ltd., as administrative agent (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:_ Name: Title:




Date:     

, 20[ ]



EXHIBIT G-3
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of October
25, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Puget Sound
Energy, Inc. (the “Borrower”), the Lenders party thereto and Mizuho Bank, Ltd.,
as administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non- U.S. person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:_ Name: Title:




Date:     

, 20[ ]



EXHIBIT G-4
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of October
25, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Puget Sound
Energy, Inc. (the “Borrower”), the Lenders party thereto and Mizuho Bank, Ltd.,
as administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:_ Name: Title:




Date:     

, 20[ ]



EXHIBIT H [RESERVED]



EXHIBIT I [RESERVED]



EXHIBIT J
FORM OF SOLVENCY CERTIFICATE




I, [

], the [

] of Puget Sound Energy, Inc., a



Washington corporation, (the “Borrower”) with responsibility for financial
matters of the Borrower, hereby certify, in my capacity as such and not in my
individual capacity, on behalf of the Borrower that I


am the [

] of the Borrower, that I am familiar with the properties, businesses,



assets, finances and operations of the Borrower Group and that I am duly
authorized to execute this Solvency Certificate on behalf of the Borrower, which
is being delivered pursuant to the Credit Agreement, dated as of October 25,
2017 (as amended, amended and restated, supplemented and/or modified and in
effect from time to time, the “Credit Agreement”), among the Borrower, the
Lenders party thereto from time to time and Mizuho Bank, Ltd., as Administrative
Agent. Capitalized terms used herein but not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


In reaching the conclusions set forth in this Solvency Certificate, I have
carefully reviewed the Loan Documents and the contents of this Solvency
Certificate and, in connection herewith, have taken into consideration all
things necessary or material, and I have made appropriate inquiries and
investigation with responsible officers and employees of the members of the
Borrower Group, in order to make the above and the following certifications.


I hereby further certify that:


l.    To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the Permitted Acquisition, the fair value of the
property of the Borrower and its Subsidiaries, taken as a whole, is greater than
the total amount of liabilities (including contingent liabilities) of the
Borrower and its Subsidiaries. With respect to any contingent liabilities, the
amount of contingent liabilities on the date hereof shall be computed as the
amount that, in light of all of the facts and circumstances existing on the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.


2.    To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the Permitted Acquisition, the present fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liabilities of the Borrower and its Subsidiaries on their debts as they become
absolute and matured.


3.    As of the date hereof, neither the Borrower nor any of its Subsidiaries
intends to incur, nor believes that it will incur, including after giving effect
to the consummation of the Permitted Acquisition, debts or liabilities beyond
the ability of the Borrower and its Subsidiaries, taken as whole, to pay such
debts or liabilities as they mature.


4.    To the best of my knowledge, on the date hereof, immediately after giving
effect to the consummation of the Permitted Acquisition, the Borrower and its
Subsidiaries, taken as a whole, is neither engaged in business or in a
transaction, nor about to engage in business or in a transaction, for which the
property of the Borrower and its Subsidiaries, taken as a whole, would
constitute unreasonably small capital.


5.    As of the date hereof, after giving effect to the transactions
contemplated by the Permitted Acquisition, the Leverage Ratio is not greater
than 0.65 to 1.00, calculated on the basis of revised financial projections,
prepared in accordance with the methodology of the financial projections
delivered pursuant to Section 5.01 of the Credit Agreement, for the period of
twelve (12) months after the date of the Permitted Acquisition.





6.    As of the date hereof, no Default or Event of Default shall exist
immediately prior to such Permitted Acquisition or, after giving effect to such
Permitted Acquisition, shall have occurred and be continuing, or would result
from the consummation of the proposed Permitted Acquisition.


[SIGNATURE PAGE FOLLOWS]


Dated:

, 20





PUGET SOUND ENERGY, INC.


By: Name:
Title: Chief Financial Officer



EXHIBIT K [RESERVED]



EXHIBIT L [RESERVED]



EXHIBIT M
TERMS OF SUBORDINATION [ATTACHED]



EXHIBIT M


TERMS OF SUBORDINATION


These terms refer to the Credit Agreement, dated as of October 25, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Puget Sound Energy, Inc., a Washington corporation
(the “Borrower”), the Lenders party thereto from time to time and Mizuho Bank,
Ltd., in its capacity as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Capitalized terms shall, unless otherwise defined
in these terms, have the meaning given in the Credit Agreement.


All Management Fees payable by the Borrower and its Subsidiaries shall include
or be subject to the following terms:


1.General. To the extent and in the manner set forth herein, the payment of any
Management Fee is expressly made subordinate and subject in right of payment to
the prior payment in full of all the Obligations. Except to the extent permitted
pursuant to the last sentence of this paragraph, any Person entitled to payment
of Management Fees (each a “Payee”) agrees that it will not ask, demand, sue
for, take or receive from the Borrower, by set-off or in any other manner, or
retain payment (in whole or in part) of the Management Fees, or any security
therefor, unless and until all of the Obligations have been paid in full in cash
and the Commitments terminated (other than contingent obligations not then due).
Each Payee directs the Borrower to make, and the Borrower agrees to make, such
prior payment of the Obligations. Notwithstanding the foregoing, payment by the
Borrower of or in respect of the Management Fees may be made, and the Payees may
ask, demand, sue for, take or receive from the Borrower, by set-off or in any
other manner, or retain payment of (in whole or in part) the Management Fees.


2.
Payment Upon Dissolution, Etc. In the event of:



(a)any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to the Borrower or any of its Subsidiaries or to any of
their creditors as such, or to any of their assets; or


(b)any liquidation, dissolution or other winding up of the Parent or the
Borrower or any of its Subsidiaries, whether partial or complete and whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or


(c)any assignment for the benefit of creditors or any other marshalling of all
or any substantial part of the assets and liabilities of the Parent or the
Borrower or any of its Subsidiaries;


then and in any such event the Lenders shall be entitled to receive payment in
full of all amounts due or to become due on or in respect of all the Obligations
before the Payees shall be entitled to receive any payment on account of the
Management Fees, and to that end, any payment or distribution of any kind or
character, whether in cash, property or securities which may be payable or
deliverable in respect of the Management Fees, proceeding, dissolution,
liquidation or other winding up or event shall instead be paid or delivered
directly to the Lenders for






ACTIVE 226113271v.2



application to the Obligations, whether or not due, until the Obligations shall
have first been fully paid and satisfied in cash (other than contingent
obligations not then due).


3.No Payment When Credit Agreement in Default. Except as may be permitted
pursuant to the Credit Agreement, if any Default or Event of Default has
occurred and is continuing, then no payment shall be made by the Borrower on or
in respect of the Management Fees.


4.Proceedings Against Borrower; No Collateral. The Payees shall not, without the
prior written consent of the Required Lenders (as long as any Obligation is
outstanding):


(a)commence any judicial action or proceeding to collect payment of principal of
or interest on the Management Fees; or


(b)commence any judicial action or proceeding against the Borrower in
bankruptcy, insolvency or receivership law; or


(c)
take any collateral security for the Management Fees.



5.Further Assurances. Each Payee agrees to execute and deliver to the Lenders
all such further instruments, proofs of claim, assignments of claim and other
instruments, and take all such other action, as may be reasonably requested by
the Lenders to enforce the Lenders’ rights hereunder.


6.Notice; Disclosure. The Payees agree, for the benefit of each Lender, that
they will give the Administrative Agent on behalf of each Lender prompt notice
of any default by the Borrower of which the Payees are aware in respect of the
Management Fees.


7.No Waiver; Modification to Credit Agreement. (a) No failure on the part of the
Lenders, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof by the Lenders nor shall any single or partial
exercise by the Lenders of any right, remedy or power hereunder shall preclude
any other or future exercise of any other right remedy or power. Each and every
right, remedy and power hereby granted to the Lenders or allowed to the Lenders
by law or other agreement shall be cumulative and not exclusive of any other,
and may be exercised by the Lenders from time to time. All rights and interests
of the Lenders hereunder and all agreements and obligations of the Payees and
the Borrower hereunder shall remain in full force and effect irrespective of:


(i)    any lack of validity or enforceability of the Financing Documents; or


(ii)    any other circumstance that might otherwise constitute a defense
available to, or discharge of, the Borrower.


(b)Without in any way limiting the generality of the foregoing paragraph (a),
the Lenders may, at any time and from time to time, without the consent of or
notice to the Payees, without incurring responsibility to the Payees, and
without impairing or releasing the subordination provided herein or the
obligations hereunder of the Payees, do anyone or more of the following:



(i)    change the manner, place or terms of payment of or extend the time of
payment of, or renew or alter, the Obligations under the Credit Agreement, or
otherwise amend or supplement in any manner the Credit Agreement or any
instruments evidencing the same or any agreement under which the Obligations are
outstanding;


(ii)    sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Obligations;


(iii)
release any person liable in any manner for the Obligations; and







other person.
(iv)

exercise or refrain from exercising any rights against the Borrower or any






8.Benefit of Subordination Provisions. These subordination provisions are
intended to benefit the Lenders.


9.Provisions Solely to Define Relative Rights. These subordination provisions
are intended solely for the purpose of defining the relative rights of the
Payees and their successors and assigns, on the one hand, and the Lenders and
their successors and assigns, on the other hand.


10.Transfers of Subordinated Debt. The Payees shall not sell, assign, pledge,
encumber or transfer the interests in the Management Fees unless such sale,
assignment, pledge, encumbrance or transfer is to a party that agrees to be
bound by the terms hereof. The interests in the Management Fees shall remain
expressly subject to the terms hereof, notwithstanding any sale, assignment,
pledge, encumbrance or transfer.


11.Further Assurances. The Payees, at their cost (to be reimbursed by the
Borrower on the same terms as payment of the Management Fees, other than nominal
costs), shall take all further action as the Lenders may reasonably request in
order more fully to carry out the intent and purpose of these subordination
provisions.


12.Governing Law. THESE SUBORDINATION PROVISIONS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


13.Amendment. These subordination provisions may not be amended, modified or
supplemented without the prior written consent of each of the Lenders.


14.Successors and Assigns. These subordination provisions shall be binding and
inure to the benefit of the Payees, the Lenders and their respective successors
and permitted assigns.


